Exhibit 10.1

EXECUTION VERSION

 

 

 

STERIS CORPORATION

$350,000,000

$125,000,000 3.45% SENIOR NOTES, SERIES A-1, DUE MAY 14, 2025

$125,000,000 3.55% SENIOR NOTES, SERIES A-2, DUE MAY 14, 2027

$100,000,000 3.70% SENIOR NOTES, SERIES A-3, DUE MAY 14, 2030

 

 

NOTE PURCHASE AGREEMENT

 

 

DATED AS OF MAY 15, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of the Agreement)

 

SECTION   HEADING    PAGE  

SECTION 1.

 

AUTHORIZATION OF NOTES

     1   

Section 1.1.

 

Series A Notes

     1   

Section 1.2.

 

Subsequent Series

     1   

SECTION 2.

 

SALE AND PURCHASE OF NOTES; SUBSEQUENT SALES

     2   

Section 2.1.

 

Initial Sale of Notes

     2   

Section 2.2.

 

Guarantees

     2   

Section 2.3.

 

Subsequent Sales

     3   

SECTION 3.

 

INITIAL CLOSING

     4   

SECTION 4.

 

CONDITIONS TO CLOSING

     4   

Section 4.1.

 

Representations and Warranties

     5   

Section 4.2.

 

Performance; No Default

     5   

Section 4.3.

 

Compliance Certificates

     5   

Section 4.4.

 

Opinions of Counsel

     6   

Section 4.5.

 

Purchase Permitted by Applicable Law, Etc.

     6   

Section 4.6.

 

Sale of Other Notes

     6   

Section 4.7.

 

Security Documents

     6   

Section 4.8.

 

[Reserved]

     6   

Section 4.9.

 

[Reserved]

     6   

Section 4.10.

 

Private Placement Number

     6   

Section 4.11.

 

Changes in Corporate Structure

     6   

Section 4.12.

 

Funding Instructions

     7   

Section 4.13.

 

Proceedings and Documents

     7   

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     7   

Section 5.1.

 

Organization; Power and Authority

     7   

Section 5.2.

 

Authorization, Etc.

     7   

Section 5.3.

 

Disclosure

     8   

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries

     8   

Section 5.5.

 

Financial Statements

     8   

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc.

     9   

Section 5.7.

 

Governmental Authorizations, Etc.

     9   

Section 5.8.

 

Litigation; Observance of Statutes and Orders

     9   

Section 5.9.

 

Taxes

     9   

Section 5.10.

 

Title to Property; Leases

     10   

Section 5.11.

 

Licenses, Permits, Etc.

     10   

 

-i-



--------------------------------------------------------------------------------

Section 5.12.

Compliance with ERISA

  10   

Section 5.13.

Private Offering by the Company

  11   

Section 5.14.

Use of Proceeds; Margin Regulations

  11   

Section 5.15.

Existing Debt

  11   

Section 5.16.

Foreign Assets Control Regulations, Etc.

  12   

Section 5.17.

Status under Certain Statutes

  13   

SECTION 6.

REPRESENTATIONS OF THE PURCHASERS

  13   

Section 6.1.

Purchase for Investment

  13   

Section 6.2.

Source of Funds

  14   

SECTION 7.

INFORMATION AS TO THE COMPANY

  15   

Section 7.1.

Financial and Business Information

  15   

Section 7.2.

Officer’s Certificate

  18   

Section 7.3.

Electronic Delivery

  18   

Section 7.4.

Inspection

  19   

SECTION 8.

PREPAYMENT OF THE NOTES

  20   

Section 8.1.

Required Prepayments

  20   

Section 8.2.

Optional Prepayments with Make-Whole Amount

  20   

Section 8.3.

Allocation of Partial Prepayments

  20   

Section 8.4.

Maturity; Surrender, Etc.

  20   

Section 8.5.

Purchase of Notes

  21   

Section 8.6.

Make-Whole Amount

  21   

SECTION 9.

AFFIRMATIVE COVENANTS

  24   

Section 9.1.

Compliance with Law

  24   

Section 9.2.

Insurance

  24   

Section 9.3.

Maintenance of Properties

  25   

Section 9.4.

Payment of Taxes

  25   

Section 9.5.

Corporate Existence, Etc.

  25   

Section 9.6.

Notes to Rank Pari Passu

  25   

Section 9.7.

Guaranty

  26   

Section 9.8.

Security

  26   

Section 9.9.

Restricted Subsidiaries

  27   

Section 9.10.

Transactions with Affiliates

  28   

SECTION 10.

NEGATIVE COVENANTS

  29   

Section 10.1.

Subsidiary Indebtedness

  29   

Section 10.2.

Financial Covenants

  31   

Section 10.3.

Limitation on Liens

  32   

Section 10.4.

Mergers and Consolidations, Etc.

  34   

Section 10.5.

Dispositions

  35   

Section 10.6.

Changes in Accounting

  36   

Section 10.7.

Designation of Subsidiaries

  36   

Section 10.8.

Terrorism Sanctions Regulations

  37   

 

-ii-



--------------------------------------------------------------------------------

SECTION 11.

EVENTS OF DEFAULT

  37   

SECTION 12.

REMEDIES ON DEFAULT, ETC.

  40   

Section 12.1.

Acceleration

  40   

Section 12.2.

Other Remedies

  41   

Section 12.3.

Rescission

  41   

Section 12.4.

No Waivers or Election of Remedies, Expenses, Etc.

  41   

SECTION 13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

  42   

Section 13.1.

Registration of Notes

  42   

Section 13.2.

Transfer and Exchange of Notes

  42   

Section 13.3.

Replacement of Notes

  42   

SECTION 14.

PAYMENTS ON NOTES

  43   

Section 14.1.

Place of Payment

  43   

Section 14.2.

Home Office Payment

  43   

SECTION 15.

EXPENSES, ETC.

  43   

Section 15.1.

Transaction Expenses

  43   

Section 15.2.

Survival

  44   

SECTION 16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

  44   

SECTION 17.

AMENDMENT AND WAIVER

  45   

Section 17.1.

Requirements

  45   

Section 17.2.

Solicitation of Holders of Notes

  45   

Section 17.3.

Binding Effect, Etc.

  46   

Section 17.4.

Notes Held by Company, Etc.

  46   

SECTION 18.

NOTICES

  46   

SECTION 19.

REPRODUCTION OF DOCUMENTS

  47   

SECTION 20.

CONFIDENTIAL INFORMATION

  47   

SECTION 21.

SUBSTITUTION OF PURCHASER

  48   

SECTION 22.

MISCELLANEOUS

  49   

Section 22.1.

Successors and Assigns

  49   

 

-iii-



--------------------------------------------------------------------------------

Section 22.2.

Payments Due on Non-Business Days

  49   

Section 22.3.

Severability

  49   

Section 22.4.

Construction

  49   

Section 22.5.

Counterparts

  50   

Section 22.6.

Governing Law

  50   

Section 22.7.

Submission to Jurisdiction; Waiver of Jury Trial

  50   

SECTION 23.

TAX INDEMNIFICATION; PAYMENT IN U.S. DOLLARS

  51   

Signature

  1   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A — Information Relating to Initial Purchasers SCHEDULE B — Defined
Terms SCHEDULE 5.3 — Disclosure Materials SCHEDULE 5.4 — Organization and
Ownership of Shares of Subsidiaries SCHEDULE 5.5 — Financial Statements SCHEDULE
5.8 — Litigation, Observance of Statutes and Orders SCHEDULE 5.11 — License,
Permits, Etc. SCHEDULE 5.14 — Use of Proceeds SCHEDULE 5.15 — Existing Debt
SCHEDULE 9.10 — Affiliate Transactions EXHIBIT 1-A — Form of 3.45% Senior Notes,
Series A-1, due May 14, 2025 EXHIBIT 1-B — Form of 3.55% Senior Notes, Series
A-2, due May 14, 2027 EXHIBIT 1-C — Form of 3.70% Senior Notes, Series A-3, due
May 14, 2030 EXHIBIT 1.5 — Form of Supplemental Note EXHIBIT 2.2(a) — Form of
Affiliate Guaranty EXHIBIT 2.3 — Form of Supplemental Note Purchase Agreement
EXHIBIT 4.4(a) — Form of Opinion of Special Counsel to the Company and the
Guarantors EXHIBIT 4.4(b) — Form of Opinion of Special Counsel to the Purchasers

 

-v-



--------------------------------------------------------------------------------

STERIS CORPORATION

5960 HEISLEY ROAD

MENTOR, OHIO 44060-1834

$125,000,000 3.45% Senior Notes, Series A-1, due May 14, 2025

$125,000,000 3.55% Senior Notes, Series A-2, due May 14, 2027

$100,000,000 3.70% Senior Notes, Series A-3, due May 14, 2030

Dated as of May 15, 2015

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE A HERETO:

Ladies and Gentlemen:

STERIS Corporation, an Ohio corporation (the “Company”), agrees with each of the
Initial Purchasers as follows:

 

SECTION 1. AUTHORIZATION OF NOTES.

Section 1.1. Series A Notes. The Company will authorize the issuance and sale
of:

(a) $125,000,000 aggregate principal amount of its 3.45% Senior Notes,
Series A-1, due May 14, 2025 (the “Series A-1 Notes”),

(b) $125,000,000 aggregate principal amount of its 3.55% Senior Notes,
Series A-2, due May 14, 2027 (the “Series A-2 Notes”), and

(c) $100,000,000 aggregate principal amount of its 3.70% Senior Notes,
Series A-3, due May 14, 2030 (the “Series A-3 Notes”; the Series A-1 Notes, the
Series A-2 Notes and the Series A-3 Notes are hereinafter referred to as the
“Series A Notes”).

The Series A Notes shall be substantially in the form set out in Exhibit 1-A,
Exhibit 1-B and Exhibit 1-C, respectively, with such changes therefrom, if any,
as may be approved by the Purchasers and the Company. Certain capitalized terms
used in this Note Purchase Agreement (this “Agreement”) are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

Section 1.2. Subsequent Series. Subsequent Series of promissory notes
(collectively, the “Supplemental Notes”) may be issued pursuant to Supplemental
Note Purchase Agreements as provided in Section 2.3 in an aggregate principal
amount not to exceed $200,000,000 and: (a) shall be sequentially identified as
“Series B Notes”, “Series C Notes”, “Series D Notes” et seq. and may consist of
more than one different and separate tranches, but all such different and
separate tranches of the same Series shall constitute one Series, (b) shall be
in the aggregate principal amount of not less than $25,000,000 per each such
series, (c) shall be dated the date of such Supplemental Note Purchase
Agreement, (d) shall bear interest from such date at the rate



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

per annum to be determined as of such date, (e) shall bear interest on overdue
principal (including any overdue optional prepayment of principal) and premium,
if any, and, to the extent permitted by law, on any overdue installment of
interest at the stated rate plus 2%, (f) shall be subject to required
amortization, if any, and optional prepayments, and (g) shall be expressed to
mature on the stated maturity date, all as set forth in the Supplemental Note
Purchase Agreement relating thereto and shall otherwise be substantially in the
form attached hereto as Exhibit 1.2; provided, no Supplemental Notes shall be
issued if at the time of issuance thereof and after giving effect to the
application of proceeds therefor, any Default or Event of Default shall have
occurred and be continuing. The Series A Notes, and the Supplemental Notes are
herein sometimes collectively referred to as the “Notes” and individually as a
“Note.” As used herein, the term “Notes” shall include, without limitation, each
Note delivered pursuant to this Agreement and any other Supplemental Note
Purchase Agreement at the Closing and/or at any Supplemental Closing and each
Note delivered in substitution or exchange for any such Note pursuant hereto.

 

SECTION 2. SALE AND PURCHASE OF NOTES; SUBSEQUENT SALES.

Section 2.1. Initial Sale of Notes. Subject to the terms and conditions of this
Agreement, the Company will issue and sell to each Purchaser and each Purchaser
will purchase from the Company, at the Initial Closing provided for in
Section 3, Series A Notes in the principal amount and of the tranche specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers named in Schedule A hereto are
herein sometimes collectively referred to as the “Initial Purchasers.” The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder. Without
limiting the foregoing, the Company understands and agrees that each Purchaser’s
commitment to purchase the Series A Notes as herein contemplated does not
constitute a commitment, obligation or indication of interest to purchase any
Supplemental Notes.

Section 2.2. Guarantees. (a) The payment by the Company of all amounts due with
respect to the Notes and the performance by the Company of its obligations under
this Agreement will be absolutely and unconditionally guaranteed by the
Reporting Entity (if the Reporting Entity is New STERIS Limited) and the
Affiliates of the Reporting Entity (other than the Company) that guarantee the
obligations of the obligors under the Bank Credit Agreement (together with any
additional Affiliate who delivers a guaranty pursuant to Section 9.7, the
“Guarantors”) pursuant to the guaranty agreement substantially in the form of
Exhibit 2.2(a) attached hereto and made a part hereof (as the same may be
amended, modified, extended or renewed, the “Affiliate Guaranty”).

(b) Any instruments, documents and agreements pursuant to which the Reporting
Entity or any Subsidiary agrees to grant Liens in favor of a collateral agent
(the “Collateral Agent”) for the benefit of the holders of Notes are hereinafter
referred to as the “Collateral Documents.” The Collateral Documents and the
Affiliate Guaranties are hereinafter collectively referred to as the “Security
Documents.”

 

-2-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

(c) [Reserved].

(d) If at any time the Reporting Entity or any Affiliate shall grant to any one
or more of the Creditors security of any kind or provide any one or more of the
Creditors with additional guaranties or other credit support of any kind
pursuant to the requirements of a Material Credit Facility, then the Reporting
Entity or such Affiliate shall grant to the holders of the Notes the same
security or guaranty so that the holders of the Notes shall at all times be
secured on an equal and pro rata basis with such Creditors. All such additional
guaranties or security shall be given to the holders of the Notes pursuant to
Section 9.7 or 9.8, as applicable, of this Agreement.

(e) The holders of the Notes agree that the obligations of any Affiliate (other
than New STERIS Limited if such entity is the Reporting Entity) under the
Affiliate Guaranty and the Liens of the Collateral Documents in respect of all
or any part of the collateral therein described shall be automatically released
and discharged without the necessity of further action on the part of the
holders of the Notes if, and to the extent, (i) the corresponding guaranty or
Lien given pursuant to the terms of any Material Credit Facility is released and
(ii) no Default or Event of Default shall have occurred and then be continuing
or result therefrom (or should any Default or Event of Default then exist or
result, at such later time as any such Default or Event of Default shall cease
to exist or result therefrom), provided that in the event the Reporting Entity
or any Affiliate shall again become obligated under or with respect to the
previously discharged Affiliate Guaranty, or again grant the discharged Lien, as
the case may be, pursuant to the terms and provisions the relevant Material
Credit Facility, then the Lien granted by the Reporting Entity or its
Subsidiaries under a Collateral Document or the obligations of such Affiliate
under the Affiliate Guaranty, as the case may be, shall be reinstated and any
release thereof previously given shall be deemed null and void, and such
Affiliate Guaranty shall again benefit the holders of the Notes on an equal and
pro rata basis. Any release by the holders of the Notes under this
Section 2.2(e) shall be deemed to have occurred concurrently with the release
and discharge under the Material Credit Facilities. Further, any reinstatement
of an Affiliate Guaranty or Lien pursuant to the terms hereof shall comply with
the terms of Sections 9.7 and 9.8 hereof. The Reporting Entity shall promptly
notify the holders of the Notes of any release of an Affiliate Guaranty pursuant
to this Section 2.2(e) and shall deliver evidence of any release or discharge of
a guaranty or Lien in customary form.

Section 2.3. Subsequent Sales. At any time, and from time to time, the Company
and one or more Eligible Purchasers may enter into an agreement substantially in
the form of the Supplemental Note Purchase Agreement attached hereto as
Exhibit 2.3 (a “Supplemental Note Purchase Agreement”) in which the Company
shall agree to sell to each such Eligible Purchaser named on the Supplemental
Purchaser Schedule attached thereto (collectively, the “Supplemental
Purchasers”) and, subject to the terms and conditions herein and therein set
forth, each such Supplemental Purchaser shall agree to purchase from the Company
the aggregate principal amount of the Series of Supplemental Notes (which series
shall be at least $25,000,000 and may consist of more than one different and
separate tranches, but all such different and separate tranches of the same
Series shall constitute one Series) described in such Supplemental Note Purchase
Agreement and set opposite such Supplemental Purchaser’s name in the
Supplemental Purchaser Schedule attached thereto at the price and otherwise
under the terms set forth in such Supplemental Note Purchase Agreement. The sale
of the Supplemental

 

-3-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Notes of the Series described in such Supplemental Note Purchase Agreement will
take place at the location, date and time set forth therein at a closing (a
“Supplemental Closing”). At such Supplemental Closing the Company will deliver
to each such Supplemental Purchaser one or more Notes of the Series to be
purchased by such Supplemental Purchaser registered in such Supplemental
Purchaser’s name (or in the name of its nominee), evidencing the aggregate
principal amount of Notes of such Series to be purchased by such Supplemental
Purchaser and in the denomination or denominations specified with respect to
such Supplemental Purchaser in such Supplemental Purchaser Schedule against
payment of the purchase price thereof by transfer of immediately available funds
for credit to the Company’s account on the date of such Supplemental Closing (a
“Supplemental Closing Date”) (as specified in a notice to each such Supplemental
Purchaser at least three Business Days prior to such Supplemental Closing Date).

 

SECTION 3. INITIAL CLOSING.

The execution and delivery of this Agreement and the sale and purchase of the
Series A Notes to be purchased by each Initial Purchaser shall occur at the
offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL 60603, at
10:00 a.m. (Chicago time), at a closing (the “Initial Closing”) on May 15, 2015.
At the Initial Closing the Company will deliver to each Initial Purchaser the
Series A Notes in the tranche to be purchased by such Initial Purchaser in the
form of a single Series A Note for each tranche of the Notes to be purchased by
such Initial Purchaser (or such greater number of Series A Notes in
denominations of at least $1,000,000 as such Initial Purchaser may request)
dated the date of the Initial Closing and registered in such Initial Purchaser’s
name (or in the name of its nominee), against delivery by such Initial Purchaser
to the Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to its account at PNC BANK, as referred to in the written
instructions delivered pursuant to Section 4.12 hereof. If at the Initial
Closing the Company shall fail to tender such Series A Notes to an Initial
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Initial Purchaser’s
satisfaction, such Initial Purchaser shall, at its election, be relieved of all
further obligations under this Agreement, without thereby waiving any rights
such Initial Purchaser may have by reason of such failure or such
nonfulfillment. The Initial Closing and each Supplemental Closing are
hereinafter sometimes each referred to as “Closing.”

 

SECTION 4. CONDITIONS TO CLOSING.

Each Initial Purchaser’s obligation to execute and deliver this Agreement and to
purchase and pay for the Series A Notes to be sold at the Initial Closing is
subject to the fulfillment to its satisfaction prior to or on the date of the
Initial Closing to the following conditions set forth in this Section 4. Each
Supplemental Purchaser’s obligation to execute and deliver a Supplemental Note
Purchase Agreement and the obligations of each Supplemental Purchaser to
purchase and pay for the Notes to be sold at the applicable Supplemental Closing
is subject to the fulfillment to such Supplemental Purchasers’ satisfaction
prior to or on the date of such Supplemental Closing, of the following
conditions set forth in this Section 4.

 

-4-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Section 4.1. Representations and Warranties. (a) The representations and
warranties of the Company in this Agreement shall be correct when made on the
date of the Initial Closing (or if such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date), and,
in the case of any Supplemental Closing, the representations and warranties of
the Company in this Agreement, as modified by any amendment, supplement or
superseding provision pursuant to the Supplemental Note Purchase Agreement shall
be correct when made on the date of such Supplemental Closing (or if such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(b) The representations and warranties of each Guarantor in the Affiliate
Guaranty shall be correct when made on the date of the Initial Closing (or if
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date), and, in the case of any Supplemental
Closing, the representations and warranties of the Guarantor, as modified by any
amendment, supplement or superseding provision pursuant to any supplemental
agreement shall be correct when made on the date of such Supplemental Closing
(or if such representation or warranty is expressly stated to have been made as
of a specific date, as of such specific date).

Section 4.2. Performance; No Default. (a) The Company shall have performed and
complied with all material agreements and conditions contained in this Agreement
(or in the applicable Supplemental Note Purchase Agreement) required to be
performed or complied with by it prior to or at the time of such applicable
Closing, and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Schedule 5.14), no
Default or Event of Default shall have occurred and be continuing.

(b) Each Guarantor shall have performed and complied with all material
agreements and conditions contained in the Affiliate Guaranty required to be
performed and complied with by it prior to or at the time of such applicable
Closing, and after giving effect to the issue and sale of Notes (and the
application of the proceeds thereof as contemplated by Schedule 5.14), no
Default or Event of Default shall have occurred and be continuing.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of such applicable Closing, certifying
that the conditions specified in Sections 4.1(a), 4.2(a) and 4.11 have been
fulfilled.

(b) Guarantor Officer’s Certificate. Each Guarantor shall have delivered to such
Purchaser a certificate of an authorized officer, dated the date of such
applicable Closing certifying that the conditions set forth in Sections 4.1(b),
4.2(b) and 4.11 have been fulfilled.

(c) Authorization Certificate. The Company shall have delivered to such
Purchaser a certificate dated the date of such applicable Closing certifying as
to the resolutions attached thereto and other corporate proceedings relating to
the authorization, execution and delivery of the Notes, this Agreement or the
Supplemental Note Purchase Agreement, as the case may be, and any Security
Documents to which it is a party.

(d) Guarantor Authorization Certificate. Each Guarantor shall have delivered to
such Purchaser a certificate dated the date of such applicable Closing,
certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the
Affiliate Guaranty.

 

-5-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Section 4.4. Opinions of Counsel. Each Purchaser shall have received opinions in
form and substance satisfactory to it, dated the date of such applicable Closing
(a) from counsel for the Company and the Guarantors, which may include in-house
counsel, covering the matters set forth in Exhibit 4.4(a) (and the Company
hereby instructs its counsel to deliver such opinion to such Purchaser) and
(b) from Chapman and Cutler LLP, its special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as it may reasonably request.

Section 4.5. Purchase Permitted by Applicable Law, Etc. On the date of such
applicable Closing each Purchaser’s purchase of Notes shall (a) be permitted by
the laws and regulations of each jurisdiction to which it is subject, without
recourse to provisions (such as Section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject it to any
tax, penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date of the applicable Closing.
If requested by a Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as it may reasonably specify
to enable it to determine whether such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with such applicable
Closing, the Company shall sell to each of the Purchasers, and each of the
Purchasers shall purchase, the Notes to be purchased by them at such Closing as
specified in Schedule A to this Agreement or the Supplemental Note Purchase
Agreement, as the case may be.

Section 4.7. Security Documents. At each Supplemental Closing, the Security
Documents (including, without limitation, the Affiliate Guaranty), if any, shall
be amended and/or supplemented as necessary to include the Supplemental Notes
thereunder.

Section 4.8. [Reserved].

Section 4.9. [Reserved].

Section 4.10. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each tranche of the Series of Notes then to be issued.

Section 4.11. Changes in Corporate Structure. Other than as permitted by the
terms of this Agreement, the Company and the Guarantors shall not have changed
their jurisdiction of incorporation or been a party to any merger or
consolidation and shall not have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

 

-6-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Section 4.12. Funding Instructions. At least three Business Days prior to the
date of such Closing, each Purchaser shall have received written instructions
executed by a Responsible Officer of the Company directing the manner of the
payment of funds and setting forth (a) the name and address of the transferee
bank, (b) such transferee bank’s ABA number, (c) the account name and number
into which the purchase price for the Notes is to be deposited, (d) the name and
telephone number of the account representative responsible for verifying receipt
of such funds and (e) any other information that may be required to effect such
transfer.

Section 4.13. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
each Purchaser and its special counsel, and it and its special counsel shall
have received all such counterpart originals or certified or other copies of
such documents as it or they may reasonably request.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Reporting Entity represents and warrants to each Purchaser on the date of
the Closing those representations and warranties set forth in Sections 5.1
through Section 5.17:

The Purchasers and the holders of the Notes recognize and acknowledge that the
Company may supplement or amend, as appropriate, the following representations
and warranties, as well as the schedules related thereto (including, without
limitation, by referring in the representations, warranties and schedules to the
Reporting Entity as appropriate), pursuant to a Supplemental Note Purchase
Agreement on the date of each Supplemental Closing; provided that no such
supplement or amendment to any representation or warranty applicable to any
Supplemental Closing shall change or otherwise modify or be deemed or construed
to change or otherwise modify any representation or warranty given on the date
of the Initial Closing or any determination of the falseness or inaccuracy
thereof within the limitations of Section 11(e).

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement, the Notes and any
Security Documents to which it is a party and to perform the provisions hereof
and thereof.

Section 5.2. Authorization, Etc. This Agreement, the Notes and any Security
Documents to which it is a party have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery

 

-7-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

thereof and upon receipt of consideration therefor, each Note will constitute, a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3. Disclosure. This Agreement, the Securities and Exchange Commission
filings, press releases and other documents identified in Schedule 5.3 and the
financial statements listed in Schedule 5.5, taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made. Since December 31, 2014, there has
been no change in the financial condition, operations, business or properties of
the Company or any of its Subsidiaries except changes that individually or in
the aggregate would not reasonably be expected to have a Material Adverse
Effect, except as disclosed in Schedule 5.3 and 5.8.

Section 5.4. Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 is (except as noted therein) a complete and correct list (i) of
the Reporting Entity’s Subsidiaries, showing, as to each Subsidiary, the correct
name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary and (ii) of the Reporting Entity’s
Restricted Subsidiaries.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Reporting Entity
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Reporting Entity or another Subsidiary free and clear of
any Lien (except as otherwise disclosed in Schedule 5.4 and except for Liens
permitted by Section 10.3(e)).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing (if applicable)
under the laws of its jurisdiction of organization, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.

Section 5.5. Financial Statements. The Company has made available to each
Purchaser copies of the consolidated financial statements of the Reporting
Entity and its Subsidiaries included in those reports listed on Schedule 5.5.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of the Reporting Entity and its Subsidiaries as of the respective dates
specified in such financial statements and the consolidated results of their
operations and cash flows for

 

-8-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

the respective periods so specified and have been prepared in accordance with
GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement, the Notes and any
Security Documents to which it is a party will not (a) contravene, result in any
breach of, or constitute a default under, or result in the creation of any Lien
in respect of any property of the Company or any Restricted Subsidiary (except
the creation of Liens contemplated by the Collateral Documents) under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, or any other Material agreement or instrument to
which the Company or any Restricted Subsidiary is bound or by which the Company
or any Restricted Subsidiary or any of their respective properties may be bound
or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Restricted
Subsidiary or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Restricted Subsidiary.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority by the Company is required in connection with the execution, delivery
or performance by the Company of this Agreement, the Notes or the Security
Documents to which it is a party.

Section 5.8. Litigation; Observance of Statutes and Orders. (a) Except as
disclosed in Schedule 5.8, there are no actions, suits or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

(b) Except as disclosed in Schedule 5.8, neither the Company nor any Restricted
Subsidiary is in default under any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority or is in violation of any applicable
law, ordinance, rule or regulation (including without limitation Environmental
Laws) of any Governmental Authority, which default or violation, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

Section 5.9. Taxes. The Company and its Restricted Subsidiaries have filed all
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which is not individually or in the
aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Restricted Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP (or English GAAP, as
applicable). The federal income tax liabilities of the Company and its
Subsidiaries are not subject to further review by the Internal Revenue Service
and have been paid, for all fiscal years up to and including the fiscal year
ended March 31, 2012.

 

-9-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Section 5.10. Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or acquired by the Company or any
Restricted Subsidiary after said date (except as sold or otherwise disposed of
in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement except for those defects in title and Liens that
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. All Material leases are valid and subsisting and are in
full force and effect in all material respects.

Section 5.11. Licenses, Permits, Etc. Except as disclosed in Schedule 5.11, the
Company and its Restricted Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that are Material, without
known conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect.

Section 5.12. Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance which have not resulted in and would
not reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to Section 436 or 430 of the Code (or the predecessor provisions of
Sections 401(a)(29) or 412 of the Code), other than such liabilities or Liens as
would not individually or in the aggregate reasonably be expected to be
Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans subject to ERISA (other than Multiemployer Plans), determined as of the
end of such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities by more than $20,000,000. The
term “benefit liabilities” has the meaning specified in Section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
Section 3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards

 

-10-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Board Statement No. 106, without regard to liabilities attributable to
continuation coverage mandated by Section 4980B of the Code) of the Company and
its Restricted Subsidiaries does not exceed $25,000,000.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Purchaser.

Section 5.13. Private Offering by the Company. Neither the Company nor, assuming
the accuracy of the Offeree Letter, anyone acting on its behalf has offered the
Series A Notes, the Affiliate Guaranties or any similar securities for sale to,
or solicited any offer to buy any of the same from, or otherwise approached or
negotiated in respect thereof with, any Person other than the Initial
Purchasers, and not more than 6 other Institutional Investors, each of which has
been offered the Series A Notes at a private sale for investment. Neither the
Company nor, assuming the accuracy of the Offeree Letter, anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes or the Affiliate Guaranties to the registration requirements
of Section 5 of the Securities Act.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series A Notes as set forth in Schedule 5.14. No
part of the proceeds from the sale of the Notes hereunder will be, used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 5% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 5% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

Section 5.15. Existing Debt. Schedule 5.15 sets forth a complete and correct
list of all outstanding Borrowed Debt with an aggregate outstanding principal
amount in excess of $10,000,000 (provided that the aggregate amount of all such
Debt not listed on Schedule 5.15 does not exceed $25,000,000) of the Company and
its Restricted Subsidiaries as of March 31, 2015, since which date there has
been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Borrowed Debt of the Company or its
Restricted Subsidiaries. Neither the Company nor any Restricted Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Debt of the Company or such Restricted Subsidiary
and no event or condition exists with respect to any Debt of the Company or any
Restricted Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Borrowed Debt to
become due

 

-11-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

and payable before its stated maturity or before its regularly scheduled dates
of payment, other than with respect to any such Borrowed Debt, a default under
which would not individually or in the aggregate have a Material Adverse Effect.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”), (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.

(b) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.

(c) Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any
U.S. Economic Sanctions violations, (iii) has been assessed civil penalties
under any Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has
had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws and
U.S. Economic Sanctions.

 

-12-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

(d) (1) Neither the Company nor any Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (iv) has been or is the target of sanctions imposed
by the United Nations or the European Union;

(2) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity,
(ii) inducing a Governmental Official to do or omit to do any act in violation
of the Governmental Official’s lawful duty, or (iii) inducing a Governmental
Official or a commercial counterparty to use his or her influence with a
government or instrumentality to affect any act or decision of such government
or entity; in each case in order to obtain, retain or direct business or to
otherwise secure an improper advantage in violation of any applicable law or
regulation or which would cause any holder to be in violation of any law or
regulation applicable to such holder; and

(3) No part of the proceeds from the sale of the Notes hereunder will be, used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.

Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is an “investment company”, nor controlled by an “investment
company”, required to be registered under the Investment Company Act of 1940, as
amended, or is subject to regulation under the Public Utility Holding Company
Act of 2005, the ICC Termination Act of 1995, as amended, or the Federal Power
Act, as amended.

 

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. Each Purchaser severally represents that
(i) it is purchasing the Notes for its own account or for one or more separate
accounts maintained by it or for the account of one or more pension or trust
funds and not with a view to the distribution thereof; provided that the
disposition and sale of its or their property shall at all times be within its
or their control, and (ii) it and any such pension or trust funds are a
“qualified institutional buyer” within the meaning of Rule 144A(a)(1) under the
Securities Act. Each Purchaser understands that the Notes and the Affiliate
Guaranties have not been, and will not be, registered

 

-13-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes and the Affiliate Guaranties.

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed ten percent
(10%) of the total reserves and liabilities of the general account (exclusive of
separate account liabilities) plus surplus as set forth in the NAIC Annual
Statement filed with its state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with its fixed contractual obligations under which the amounts payable, or
credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as have been disclosed by it to
the Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the

 

-14-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

QPAM maintains an ownership interest in the Company that would cause the QPAM
and the Company to be “related” within the meaning of Part VI(h) of the QPAM
Exemption and (i) the identity of such QPAM and (ii) the names of any employee
benefit plans whose assets in the investment fund, when combined with the assets
of all other employee benefit plans established or maintained by the same
employer or by an affiliate (within the meaning of Part VI(c)(1) of the QPAM
Exemption) of such employer or by the same employee organization, represent 10%
or more of the assets of such investment fund, have been disclosed to the
Company in writing pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in Section 3 of ERISA.

 

SECTION 7. INFORMATION AS TO THE COMPANY.

Section 7.1. Financial and Business Information. The Reporting Entity shall
furnish to each holder of Notes:

(a) Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Reporting Entity (other than the last
quarterly fiscal period of each such fiscal year), copies of:

(i) a consolidated balance sheet of the Reporting Entity and its Subsidiaries as
at the end of such quarter, and

(ii) consolidated statements of income and cash flows of the Reporting Entity
and its Subsidiaries for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

 

-15-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Reporting Entity’s Quarterly Report on Form 10-Q prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this
Section 7.1(a);

(b) Annual Statements — within 140 days after the end of each fiscal year of the
Reporting Entity, copies of,

(i) a consolidated balance sheet of the Reporting Entity and its Subsidiaries,
as at the end of such year, and

(ii) consolidated statements of income and cash flows of the Reporting Entity
and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, and provided
that the delivery within the time period specified above of the Reporting
Entity’s Annual Report on Form 10-K for such fiscal year (together with the
Reporting Entity’s annual report to shareholders, if any, prepared pursuant to
Rule 14a-3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of this Section 7.1(b);

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Reporting Entity or any Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, each registration statement that shall
have become effective (without exhibits except as expressly requested by such
holder), and each final prospectus and all amendments thereto filed by the
Reporting Entity or any Subsidiary with the Securities and Exchange Commission;

 

-16-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

(d) Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Company is taking or proposes to
take with respect thereto;

(e) ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
Section 4043(b) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening in writing
by the PBGC of the institution of, proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect;

(f) Requested Information — with reasonable promptness and subject to
Section 20, such other available information relating to the business,
operations, affairs, financial condition, assets or properties of the Reporting
Entity or any of its Subsidiaries or relating to the ability of the Company or
any Guarantor to perform its obligations hereunder and under the Notes or its
Affiliate Guaranty as from time to time may be reasonably requested by any such
holder of Notes, including any such requests in connection with a formal request
by the Securities Valuation Office of the NAIC (or any successor to the duties
thereof) related to the assignment or maintenance of a designation of a rating
with respect to the Notes;

(g) Supplemental Note Purchase Agreements — promptly, and in any event within
ten Business Days after the issuance of any Supplemental Notes, a correct and
complete copy of the Supplemental Note Purchase Agreement executed in connection
with such issuance; and

(h) Investigations and Litigation — promptly after a Responsible Officer of the
Reporting Entity obtains knowledge of the commencement thereof, notice of all
actions, suits, investigations, litigations and proceedings before any court,
governmental agency or arbitrator that would adversely affect the legality,
validity and enforceability of any material provision of this Agreement in any
material respect.

 

-17-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Section 7.2. Officer’s Certificate. Each set of financial statements furnished
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) hereof shall
be accompanied or preceded by a certificate of a Senior Financial Officer
setting forth:

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Reporting Entity was in compliance
with the requirements of Section 10.2 hereof during the quarterly or annual
period covered by the statements then being furnished (including with respect to
each such Section, where applicable, the calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Sections, and the calculation of the amount, ratio or percentage then in
existence); provided that, notwithstanding the foregoing, the Officer’s
Certificate delivered pursuant to Section 7.2 for the quarter in which the
Synergy Closing Date occurs shall not be required to include any information
with respect to this Section 7.2(a) or Section 10.2. In the event that the
Reporting Entity or any Subsidiary has made an election to measure any financial
liability using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 22.4) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election; and

(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Reporting Entity and its
Restricted Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Reporting Entity
or any Subsidiary to comply with any Environmental Law), specifying the nature
and period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

Section 7.3. Electronic Delivery. Financial statements, officers’ certificates
and other materials required to be delivered by the Reporting Entity to a holder
of Notes pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed
to have been delivered if (i) such financial statements satisfying the
requirements of Section 7.1(a) or (b) and related certificate satisfying the
requirements of Section 7.2 are delivered to the holder of Notes by e-mail at
the email address provided to the Company by such holder in writing or (ii) the
Reporting Entity shall have timely filed such Form 10-Q or Form 10-K, satisfying
the requirements of Section 7.1(a) or (b) as the case may be, with the SEC on
“EDGAR” and shall have made such

 

-18-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Form available on its home page on the worldwide web or the Company shall have
made such Form available on its home page on the worldwide web (at the date of
this Agreement located at www.steris.com) and shall have delivered the related
certificate satisfying the requirements of Section 7.2 to the holder of the
Notes by e-mail at the email address provided to the Company by such holder in
writing or (iii) such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related certificate satisfying the requirements of
Section 7.2 are timely posted by or on behalf of the Company in IntraLinks or on
any other similar website to which each holder of Notes has free access or
(iv) the Reporting Entity shall have filed any of the items referred to in
Section 7.1(c) with the SEC on “EDGAR”, and shall have made such items available
on its home page on the worldwide web or the Company shall have made such items
available on its home page on the worldwide web or if any of such items are
timely posted by or on behalf of the Company on IntraLinks or any other similar
website to which each holder of Notes has free access; provided however, that in
the case of any of clause (ii), (iii) or (iv) the Company shall concurrently
with such filing or posting give notice to each holder of Notes of such posting
or filing. Each holder shall be responsible for providing its email address to
the Company on a timely basis to enable the Company to effect deliveries via
email pursuant to clauses (i) or (ii) above. Notwithstanding the foregoing or
any IntraLinks or similar electronic delivery, the parties agree that the
provisions of Section 20 shall control the actions of the parties with respect
to Confidential Information delivered to, or received by, the holders of the
Notes.

Section 7.4. Inspection. The Reporting Entity shall permit the representatives
of each holder of Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Reporting Entity, to
visit the principal executive office of the Reporting Entity, to discuss the
affairs, finances and accounts of the Reporting Entity and its Restricted
Subsidiaries with a Senior Financial Officer of the Reporting Entity, and, with
the consent of the Reporting Entity (which consent will not be unreasonably
withheld) to visit the other offices and properties of the Reporting Entity and
each Restricted Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Reporting Entity and upon reasonable prior notice to the Reporting Entity,
to visit and inspect any of the offices or properties of the Reporting Entity or
any Restricted Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
Senior Financial Officers and independent public accountants (and by this
provision the Reporting Entity authorizes said accountants to discuss the
affairs, finances and accounts of the Reporting Entity and its Restricted
Subsidiaries), all at such times and as often as may be reasonably requested in
writing.

 

-19-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

SECTION 8. PREPAYMENT OF THE NOTES.

Section 8.1. Required Prepayments. No regularly scheduled prepayment of the
principal of any tranche of the Series A Notes is required prior to the final
maturity thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount. (a) The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, any Series of the Notes, in an amount not less than
10% of the aggregate principal amount of such Series of the Notes then
outstanding (but if in the case of a partial prepayment, then against each
tranche within such Series of Notes in proportion to the aggregate principal
amount outstanding of each tranche of such Series), at 100% of the principal
amount so prepaid, together with interest accrued thereon to the date of such
prepayment, plus the Make-Whole Amount determined for the prepayment date with
respect to such principal amount. The Company will give each holder of the
Series of Notes to be prepaid written notice of each optional prepayment under
this Section 8.2 not less than 10 days and not more than 60 days prior to the
date fixed for such prepayment. Each such notice shall specify such date, the
aggregate principal amount of the Series of the Notes to be prepaid on such
date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of the Series of Notes to be prepaid a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

(b) Notwithstanding anything contained in this Section 8.2 to the contrary, if
and so long as any Default or Event of Default shall have occurred and be
continuing, any prepayment of the Notes pursuant to the provisions of
Section 8.2(a) shall be allocated among all of the Notes of all Series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.

Section 8.3. Allocation of Partial Prepayments. In the case of any partial
prepayment of the Notes of any Series pursuant to Section 8.2, the principal
amount of the Notes of such Series to be prepaid shall be allocated among each
tranche of the Notes of such Series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts of each
tranche of the Notes of such Series not theretofore called for prepayment.

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes
of any Series pursuant to this Section 8, the principal amount of each Note to
be prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

 

-20-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding tranches of the Notes of any Series except
(a) upon the payment or prepayment of each tranche of the Notes of such Series
in accordance with the terms of this Agreement or the applicable Supplemental
Note Purchase Agreement pursuant to which the Notes of such Series were issued
or (b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes of such Series at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days. If the holders
of more than 51% of the principal amount of the Notes of such Series then
outstanding accept such offer, the Company shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such Series of such offer shall be extended by the number of days
necessary to give each such remaining holder at least 10 Business Days from its
receipt of such notice to accept such offer. The Company will promptly cancel
all Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement or the applicable
Supplemental Note Purchase Agreement and no Notes may be issued in substitution
or exchange for any such Notes.

Section 8.6. Make-Whole Amount. The term “Make-Whole Amount” means, with respect
to any Note, an amount equal to the excess, if any, of the Discounted Value of
the Remaining Scheduled Payments with respect to the Called Principal of such
Note over the amount of such Called Principal; provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (a) the ask-side yields reported, as
of 10:00 A.M. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” of the Bloomberg Financial Markets Services Screen (or, if not
available, any other nationally recognized trading screen reporting on-line
intraday trading in the

 

-21-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

U.S. Treasury securities) for actively traded on-the-run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (b) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded on-the-run U.S. Treasury
securities having a constant maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. Such implied yield will be
determined, if necessary, by (i) converting U.S. Treasury bill quotations to
bond-equivalent yields in accordance with accepted financial practice and
(ii) interpolating linearly between (1) the actively traded on-the-run
U.S. Treasury security with the maturity closest to and greater than the
Remaining Average Life and (2) the actively traded on-the-run U.S. Treasury
security with the maturity closest to and less than the Remaining Average Life.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Change in Control.

(a) Notice of Change in Control or Control Event. Subject to compliance with
applicable law and other Company obligations, the Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated

 

-22-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

by such Control Event) shall have been given pursuant to subparagraph (b) of
this Section 8.7. If a Change in Control has occurred, such notice shall contain
and constitute an offer to prepay Notes as described in subparagraph (c) of this
Section 8.7 and shall be accompanied by the certificate described in
subparagraph (g) of this Section 8.7.

(b) Condition to Company Action. The Company will not take any action that
consummates a Change in Control unless (i) at least 15 Business Days prior to
such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.7, accompanied by the certificate described
in subparagraph (g) of this Section 8.7, and (ii) subject to subparagraph (d),
contemporaneously with the consummation of such Change in Control, it prepays
all Notes required to be prepaid in accordance with this Section 8.7.

(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, of
the Notes held by each holder (in this case only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
(subject to subparagraph (f)) not less than 30 days and not more than 120 days
after the date of such offer (if the Proposed Prepayment Date shall not be
specified in such offer, the Proposed Prepayment Date shall be the first
Business Day after the 45th day after the date of such offer).

(d) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company on or before the date specified in the certificate
described in paragraph (g) of this Section 8.7. A failure by a holder of Notes
to respond to an offer to prepay made pursuant to this Section 8.7, or to accept
an offer as to all the Notes held by the holder, within such time period shall
be deemed to constitute rejection of such offer by such holder.

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date except as provided in subparagraph (f) of this Section 8.7.

(f) Deferral Pending Change in Control. The obligation of the Company to prepay
Notes pursuant to the offers required by subparagraphs (a) and (b) and accepted
in accordance with subparagraph (d) of this Section 8.7 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control has
not occurred on the Proposed Prepayment Date in respect thereof, the prepayment
shall be deferred until, and shall be made on, the date on which such Change in
Control occurs. Subject to compliance with applicable law and other Company
obligations, the Company shall keep each holder of Notes reasonably and timely
informed of (i) any such deferral of the date of prepayment, (ii) the date on
which such Change in Control and the

 

-23-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

prepayment are expected to occur, and (iii) any determination by the Company
that efforts to effect such Change in Control have ceased or been abandoned (in
which case the offers and acceptances made pursuant to this Section 8.7 in
respect of such Change in Control shall be deemed rescinded).

(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; (vi) in reasonable detail, the nature and date or proposed
date of the Change in Control; and (vii) the last date by which any holder of a
Note that wishes to accept such offer must have delivered notice thereof to the
Company, which date shall not be earlier than three Business Days prior to the
Proposed Prepayment Date.

(h) Securities Laws. The Company and Reporting Entity will comply with all
applicable requirements of the Exchange Act and any other securities laws and
regulations thereunder to the extent those laws and regulations are applicable
in connection with the repurchase of the notes as a result of a Change in
Control. To the extent that the provisions of any such securities laws or
regulations conflict with the provisions of this Section 8.7, the Company will
comply with those securities laws and regulations and will not be deemed to have
breached its obligations under this Section 8.7 by virtue of any such conflict.

 

SECTION 9. AFFIRMATIVE COVENANTS.

The Reporting Entity covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Law. The Reporting Entity will, and will cause each
of its Restricted Subsidiaries to, comply with all laws, ordinances or
governmental rules or regulations to which each of them is subject, including,
without limitation, Environmental Laws, and obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 9.2. Insurance. The Reporting Entity will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as the Reporting Entity
reasonably deems prudent.

 

-24-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Section 9.3. Maintenance of Properties. The Reporting Entity will, and will
cause each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear or any casualty which would
not, individually or in the aggregate, have a Material Adverse Effect), so that
the business carried on in connection therewith may be properly conducted at all
times; provided that this Section 9.3 shall not prevent the Reporting Entity or
any Restricted Subsidiary from discontinuing the operation and the maintenance
of any of its properties if such discontinuance is desirable in the conduct of
its business and the Reporting Entity has concluded that such discontinuance
would not, individually or in the aggregate, have a Material Adverse Effect.

Section 9.4. Payment of Taxes. The Reporting Entity will, and will cause each of
its Restricted Subsidiaries to, file all income tax or similar tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies payable by any of them, to the extent such taxes
and assessments have become due and payable and before they have become
delinquent; provided that neither the Reporting Entity nor any Restricted
Subsidiary need pay any such tax or assessment if (a) the amount, applicability
or validity thereof is contested by the Reporting Entity or such Restricted
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Reporting Entity or a Restricted Subsidiary has established adequate
reserves therefor in accordance with GAAP (or English GAAP, as applicable) on
the books of the Reporting Entity or such Subsidiary or (b) the nonpayment of
all such taxes and assessments in the aggregate would not reasonably be expected
to have a Material Adverse Effect.

Section 9.5. Corporate Existence, Etc. Except as permitted by Section 10.4, the
Reporting Entity will at all times preserve and keep in full force and effect
its legal existence. Except as permitted by Sections 10.4 and 10.5, the
Reporting Entity will at all times preserve and keep in full force and effect
the legal existence of each of its Restricted Subsidiaries (unless merged into
the Restricted Entity or a Restricted Subsidiary) and all rights and franchises
of the Reporting Entity and its Restricted Subsidiaries unless, in the good
faith judgment of the Reporting Entity, the termination of or failure to
preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, have a Material Adverse
Effect.

Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations under
this Agreement of the Company are and at all times shall rank at least pari
passu in right of payment with all other present and future unsecured Debt
(actual or contingent) of the Company which is not expressed to be subordinate
or junior in rank to any other unsecured Debt of the Company.

 

-25-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Section 9.7. Guaranty. The Reporting Entity will cause each Affiliate (other
than the Company) which delivers a Guaranty of outstanding borrowings or
available borrowing capacity (subject only to customary conditions) under a
Material Credit Facility or becomes an obligor, co-obligor, borrower or
co-borrower of outstanding borrowings or has available borrowing capacity
(subject only to customary conditions) under a Material Credit Facility to
concurrently enter into an Affiliate Guaranty, and as promptly as reasonably
practicable will deliver to each of the holders of the Notes the following
items:

(a) an executed counterpart of the joinder agreement pursuant to which such
Affiliate has become bound by the Affiliate Guaranty;

(b) a certificate signed by the President, a Vice President or another
authorized Responsible Officer of such Affiliate making representations and
warranties to the effect of those contained in Sections 5.1, 5.2, 5.6 and 5.7,
but with respect to such Affiliate and the Affiliate Guaranty, as applicable;

(c) such documents and evidence with respect to such Affiliate as the Required
Holders may reasonably request in order to establish the existence and, if
applicable, good standing of such Affiliate and the authorization of the
transactions contemplated by the Affiliate Guaranty;

(d) an opinion of counsel reasonably satisfactory to the Required Holders to the
effect that such Affiliate Guaranty has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
such Affiliate enforceable in accordance with its terms, subject to customary
exceptions, assumptions and qualifications; provided that an opinion from a
nationally recognized law firm and/or in-house counsel of the Company shall be
reasonably satisfactory to the Required Holders; and

(e) with respect to any Foreign Guarantor, evidence of the acceptance by the
Company or CT Corporation System, as applicable, of the appointment of
designation provided for by Section 8 of the Affiliate Guaranty, as such
Guarantor’s agent to receive, for it and on its behalf, service of process, for
the period from the date of such Affiliate Guaranty to May 14, 2031.

For the avoidance of doubt, New STERIS Limited is not a guarantor of outstanding
borrowings or available borrowing capacity (subject only to customary
conditions) and is not an obligor, co-obligor, borrower or co-borrower of
outstanding borrowings or that has available borrowing capacity (subject only to
customary conditions), in each case under the Bank Credit Agreement and the
Bridge Facility, each as in effect on the date hereof prior to the Synergy
Closing Date.

Section 9.8. Security. If at any time, pursuant to the terms and conditions of a
Material Credit Facility, the Reporting Entity or any existing or newly acquired
or formed Subsidiary shall pledge, grant, assign or convey to the Creditors
thereunder, or any one or more of them, a Lien on the assets of the Reporting
Entity or any Subsidiary, the Reporting Entity or such

 

-26-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Subsidiary shall execute and concurrently deliver to the Collateral Agent for
the benefit of the holders of the Notes a security agreement in substantially
the same form as delivered to such Creditors, or any one or more of them, or the
Lien granted for the benefit of such Creditors shall also be for the benefit of
the holders of the Notes and the Reporting Entity shall deliver, or shall cause
to be delivered, to the holders of the Notes (a) all such certificates,
resolutions, legal opinions and other related items in substantially the same
forms as those delivered to and accepted by such Creditors and such other
documentation reasonably acceptable to the Required Holders in substance and in
form, including, without limitation, an intercreditor agreement and opinions of
counsel from counsel that is reasonably accepted to the Required Holders
(provided that, an opinion from a nationally recognized law firm and/or in-house
counsel of the Company shall be reasonably satisfactory to the Required Holders)
and (b) all such amendments to this Agreement and the Collateral Documents as
may reasonably be deemed necessary by the holders of the Notes in order to
reflect the existence of such Lien on the assets of the Reporting Entity or such
Subsidiary, as applicable, and the Company’s compliance with the requirements of
Section 9.6 with respect to any such security granted to or for the benefit of
the holders of the Notes and to or for the benefit of such Creditors. This
Section 9.8 shall not apply to any pledge, grant, assignment, conveyance or Lien
contemplated to be granted to any of the agents, lenders or their affiliates in
connection with any cash collateral in connection with letters of credit
contemplated under the Bank Credit Agreement or any substantially similar
pledge, grant, assignment, conveyance or Lien contemplated by any other Material
Credit Facility.

Section 9.9. Restricted Subsidiaries. (a) Subject to paragraphs (b) and
(c) below the Reporting Entity will at all times, (i) maintain the aggregate
value of the assets of the Reporting Entity and the then existing Restricted
Subsidiaries, at not less than 92.5% of Consolidated Total Assets and
(ii) ensure that not less than 92.5% of Consolidated EBITDA for each period is
attributable to the Reporting Entity and the then existing Restricted
Subsidiaries.

(b) If at any time, (i) the aggregate consolidated value of the assets of the
Reporting Entity and the then existing Restricted Subsidiaries does not account
for 92.5% or more of Consolidated Total Assets or (ii) less than 92.5% of
Consolidated EBITDA for a period is attributable to the Reporting Entity and the
then existing Restricted Subsidiaries, the Company shall promptly designate,
pursuant to Section 10.7, such other Subsidiaries of the Reporting Entity (which
would not otherwise be Restricted Subsidiaries) to be Restricted Subsidiaries
hereunder so that such 92.5% thresholds are satisfied.

(c) Without limiting the foregoing, in the event the Company is not the
Reporting Entity, the Company shall, and shall cause each Guarantor to, be and
remain (until such time as such entity is no longer a Guarantor) a Restricted
Subsidiary.

 

-27-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Section 9.10. Transactions with Affiliates. The Reporting Entity will, and will
cause its Restricted Subsidiaries to, conduct all material transactions
otherwise permitted under this Agreement with any of their Affiliates (excluding
the members of the Consolidated Group) on terms that are fair and reasonable and
no less favorable to the Reporting Entity or such Restricted Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate; provided that the restrictions of this Section 9.10 shall not apply
to the following:

(a) the payment of dividends or other distributions (whether in cash, securities
or other property) with respect to any Equity Interests in a member of the
Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

(b) payment of, or other consideration in respect of, compensation to, the
making of loans to and payment of fees and expenses of and indemnities to
officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

(c) transactions pursuant to any agreement to which a member of the Consolidated
Group is a party on the date hereof and set forth in Schedule 9.10;

(d) transactions with joint ventures for the purchase or sale of property or
other assets and services entered into in the ordinary course of business and in
a manner consistent with past practices;

(e) transactions ancillary to or in connection with the Transactions;

(f) transactions approved by a majority of Disinterested Directors of the
Company or of the relevant member of the Consolidated Group in good faith; or

(g) any transaction in respect of which the Reporting Entity delivers to the
holder of the Notes a letter addressed to the board of directors of the
Reporting Entity (or the board of directors of the relevant member of the
Consolidated Group) from an accounting, appraisal or investment banking firm
that is in the good faith determination of the Reporting Entity qualified to
render such letter, which letter states that such transaction is on terms that
are no less favorable to the Reporting Entity or the relevant member of the
Consolidated Group, as applicable, than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.

 

-28-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

SECTION 10. NEGATIVE COVENANTS.

The Reporting Entity covenants that so long as any of the Notes are outstanding:

Section 10.1. Subsidiary Indebtedness. The Reporting Entity will not permit any
member of the Consolidated Group that is not the Company or a Guarantor to incur
Debt of any kind; provided that this Section 10.1 shall not apply to any of the
following (without duplication):

(a) Debt incurred under this Agreement, any Notes and any Affiliate Guaranty;

(b) Debt of any member of the Consolidated Group to any member of the
Consolidated Group; provided that such Debt shall not have been transferred to
any other Person (other than to any member of the Consolidated Group);

(c) Debt outstanding on the date of the Initial Closing and set forth on
Schedule 5.15, and any extension, renewal, refinancing, refunding, replacement
or restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of any such Debt from time to time (in whole or
in part), provided that the outstanding principal amount of any such Debt may
only be increased to the extent any such increase is permitted to be incurred
under any other clause of this Section 10.1;

(d) (i) Debt of any member of the Consolidated Group incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Leases and any Debt assumed in connection with the acquisition
of any such assets (provided that such Debt is incurred or assumed prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Debt does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets) and (ii) any
extension, renewal, refinancing, refunding, replacement or restructuring (or
successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Debt from time to time (in whole or in part),
provided that the aggregate principal amount of Debt permitted by this
Section 10.1(d) shall not exceed $75,000,000;

(e) Debt under or related to Hedge Agreements entered into for non-speculative
purposes;

(f) letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Debt) in the ordinary course
of business;

(g) Debt of Receivables Subsidiaries in respect of Permitted Receivables
Facilities in an aggregate principal amount at any time outstanding not to
exceed $250,000,000;

 

-29-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

(h) (i) any other Debt (not otherwise permitted under this Agreement), and
(ii) any extension, renewal, refinancing, refunding, replacement or
restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of Debt outstanding under this Section 10.1(h),
provided that, the aggregate principal amount of Priority Debt at the time such
Debt is incurred shall not exceed 8.5% of Consolidated Total Assets (except that
refinancing Debt incurred in reliance on clause (ii) of this Section 10.1(h)
will in any event be permitted (but will utilize basket capacity under this
Section 10.1(h)) so long as the principal amount of such Debt does not exceed
the principal amount of the Debt refinanced);

(i) Debt owed to any officers or employees of any member of the Consolidated
Group; provided that the aggregate principal amount of all such Debt shall not
exceed $10,000,000 at any time outstanding;

(j) guarantees of any Debt permitted pursuant to this Section 10.1;

(k) Debt in respect of bid, performance, surety bonds or completion bonds issued
for the account of any member of the Consolidated Group in the ordinary course
of business, including guarantees or obligations of any member of the
Consolidated Group with respect to letters of credit supporting such bid,
performance, surety or completion obligations;

(l) Debt incurred or arising from or as a result of agreements providing for
indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

(m) Debt in connection with overdue accounts payable which are being contested
in good faith and for which adequate reserves have been established in
accordance with GAAP;

(n) Debt arising or incurred as a result of or from the adjudication or
settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving any member of the Consolidated Group, provided
that the judgment, award(s) and/or settlements to which such Debt relates would
not constitute an Event of Default under Section 11(i);

(o) Debt in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business; and

(p) (i) Debt of any Person which becomes a Restricted Subsidiary after the date
of the Initial Closing or is merged with or into or consolidated or amalgamated
with any Restricted Subsidiary after the date of the Initial Closing and Debt
expressly assumed in connection with the acquisition of an asset or assets from
any other Person; provided that (A) such Debt existed at the time such Person
became a Restricted Subsidiary or of such merger, consolidation, amalgamation or
acquisition and was not created in

 

-30-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

anticipation thereof, (B) immediately after such Person becomes a Restricted
Subsidiary or such merger, consolidation, amalgamation or acquisition, (x) no
Default shall have occurred and be continuing and (y) the Reporting Entity shall
be in compliance with Section 10.2 on a pro forma basis and (C) such Debt is not
(a) Debt of Synergy Health plc or its Subsidiaries outstanding under the
Existing Synergy Credit Agreement, (b) the Existing Synergy Notes, (c) Debt of
Synergy Health plc or its Subsidiaries characterized as Capital Leases to the
extent such Debt is in excess of $75,000,000 or (d) other Debt of Synergy Health
plc or its Subsidiaries to the extent such Debt is in excess of $30,000,000; and
(ii) any extension, renewal, refinancing, refunding, replacement or
restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of any such Debt from time to time (in whole or
in part), provided that the outstanding principal amount of any such Debt may
only be increased to the extent any such increase is permitted to be incurred
under any other clause of this Section 10.1.

Section 10.2. Financial Covenants. (a) Prior to the closing date of the Synergy
Acquisition (the “Synergy Closing Date”) the following shall apply:

(i) beginning on the last day of the first fiscal quarter ending on or after the
date of the Initial Closing and on the last day of each fiscal quarter ending
thereafter, the Reporting Entity will not permit, as of the last day of any such
fiscal quarter, the ratio of (x) Consolidated Total Debt at such time to
(y) Consolidated EBITDA for the four consecutive fiscal quarter period ending as
of such date to exceed 3.50 to 1.00; provided, that the ratio referenced in this
Section 10.2(a)(i) shall be increased by 0.25 to 1.00 after a Material
Acquisition for a period of four fiscal quarters after the date of such Material
Acquisition; and

(ii) beginning on the last day of the first fiscal quarter ending on or after
the date of the Initial Closing and on the last day of each fiscal quarter
ending thereafter, the Reporting Entity will not permit, as of the last day of
any such fiscal quarter, the ratio of Consolidated EBITDA to Consolidated
Interest Expense for the period of four fiscal quarters ending on such date, to
be less than 3.00 to 1.00.

(b) Notwithstanding the foregoing, after the Synergy Closing Date the following
shall apply:

(i) beginning on the last day of the first full fiscal quarter ending after the
Synergy Closing Date and on the last day of each fiscal quarter ending
thereafter, the Reporting Entity will not permit, as of the last day of any such
fiscal quarter, the ratio of (x) Consolidated Total Debt at such time to
(y) Consolidated EBITDA for the four consecutive fiscal quarter period ending as
of such date to exceed, for the last day of the first four full fiscal quarters
ending after the Synergy Closing Date, 3.75 to 1.00, and for the last day of
each fiscal quarter thereafter, 3.50 to 1.00; provided, that the ratio
referenced in this Section 10.2(b)(i) shall be increased by 0.25 to 1.00 after a
Material Acquisition (other than the Synergy Acquisition) for a period of four
fiscal quarters after the date of such Material Acquisition; and provided,
further, that notwithstanding the foregoing, to the extent the Bridge Facility
is funded and outstanding, in no event shall the maximum leverage ratio under
this Section 10.2(b)(i) be greater than the maximum leverage ratio set forth in
the Bridge Facility; and

(ii) beginning on the last day of the first full fiscal quarter ending after the
Synergy Closing Date and on the last day of each fiscal quarter ending
thereafter, the Reporting Entity will not permit, as of the last day of any such
fiscal quarter, the ratio of Consolidated EBITDA to Consolidated Interest
Expense for the period of four fiscal quarters ending on such date, to be less
than 3.00 to 1.00.

 

-31-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Section 10.3. Limitation on Liens. The Reporting Entity will not, and will not
permit any Restricted Subsidiary to, create, assume or suffer to exist any Lien
upon any of its property or assets (other than Unrestricted Margin Stock),
whether now owned or hereafter acquired; provided that this Section shall not
apply to the following:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

(b) other statutory, common law or contractual Liens incidental to the conduct
of its business or the ownership of its property and assets that (A) were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and (B) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

(c) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(d) deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(e) Liens on property or assets to secure obligations owing to any member of the
Consolidated Group;

(f) (A) purchase money Liens on fixed assets or for the deferred purchase price
of property, provided that such Lien is limited to the purchase price and only
attaches to the property being acquired and (B) Capital Leases;

(g) easements, zoning restrictions or other minor defects or irregularities in
title of real property not interfering in any material respect with the use of
such property in the business of any member of the Consolidated Group;

(h) Liens existing on the date of this Agreement and set forth on Schedule 5.15;

 

-32-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

(i) Liens on Receivables Related Assets of a Receivables Subsidiary in
connection with the sale of such Receivables Related Assets pursuant to
Section 10.5(c) hereof;

(j) in addition to the Liens permitted herein, additional Liens securing Debt or
other obligations; provided that, the aggregate principal amount of Priority
Debt at the time such Debt or such other obligation is created or incurred shall
not exceed an amount equal to 8.5% of the Consolidated Total Assets; provided
further, that notwithstanding the foregoing and without limiting Section 9.8,
the Reporting Entity shall not, and shall not permit any of its Restricted
Subsidiaries to, secure pursuant to this Section 10.3(j) any Debt outstanding
under or pursuant to any Material Credit Facility unless and until the Notes
(and any guaranty delivered in connection therewith) shall concurrently be
secured equally and ratably with such Indebtedness pursuant to documentation
reasonably acceptable to the Required Holders in substance and in form,
including, without limitation, an intercreditor agreement and opinions of
counsel to the Reporting Entity and/or any such Restricted Subsidiary, as the
case may be, from counsel that is reasonably acceptable to the Required Holders
(provided that an opinion from a nationally recognized law firm and/or in-house
counsel of the Company shall be reasonably satisfactory to the Required
Holders);

(k) Permitted Encumbrances;

(l) any Lien existing on any property or asset prior to the acquisition thereof
by any member of the Consolidated Group or existing on any property or assets of
any Person at the time such Person becomes a Restricted Subsidiary after the
date of the Initial Closing; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, and (ii) such Lien does not apply
to any other property or assets of any member of the Consolidated Group (other
than Persons who become members of the Consolidated Group in connection with
such acquisition);

(m) Liens arising in connection with any margin posted related to Hedge
Agreements entered other than for speculative purposes;

(n) any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in Sections 10.3(f),
10.3(h), 10.3(j) and 10.3(l); provided that (x) the principal amount of the
obligations secured thereby shall be limited to the principal amount of the
obligations secured by the Lien so extended, renewed or replaced (and, to the
extent provided in such clauses, extensions, renewals and replacements thereof)
and (y) such Lien shall be limited to all or a part of the assets that secured
the obligation so extended, renewed or replaced and (z) in the case of any
extension, renewal or replacement (or successive renewals or replacements) in
whole or in part of any Lien referred to in clause (j) such extension, renewal
or replacement (or successive renewals or replacements) shall utilize basket
capacity under clause (j) prior to any excess amount not permitted thereunder
being permitted under this clause (n); and

(o) Liens on the products and proceeds (including, without limitation, insurance
condemnation and eminent domain proceeds) of and accessions to, and contract or
other rights (including rights under insurance policies and product warranties)
derivative of or relating to, property subject to Liens under any of the
paragraphs of this Section 10.3.

 

-33-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Section 10.4. Mergers and Consolidations, Etc. The Reporting Entity will not,
and will not permit any Restricted Subsidiary to, merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (other than Unrestricted Margin Stock) (whether now owned or hereafter
acquired) to, any Person, except that:

(a) any member of (x) the Consolidated Group other than the Company and the
Reporting Entity (if the Reporting Entity is New STERIS Limited) may merge or
consolidate with or into any other member of the Consolidated Group or (y) the
Consolidated Group may convey, transfer, lease or otherwise dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its assets to any other member of the Consolidated Group; and

(b) the Company and the Reporting Entity (if the Reporting Entity is New STERIS
Limited) may merge or consolidate with or into any other Person (including, but
not limited to, to any member of the Consolidated Group) so long as (A) the
Company or the Reporting Entity (if the Reporting Entity is New STERIS Limited)
is the surviving entity or (B) the surviving entity shall succeed, by agreement
or by operation of law, to all of the businesses and operations of the Company
or the Reporting Entity (if the Reporting Entity is New STERIS Limited) and
shall assume all of the rights and obligations of the Company or the Reporting
Entity (if the Reporting Entity is New Steris Limited) under this Agreement and
the Notes and any other Security Documents to which it is a party; and

(c) any member of the Consolidated Group (other than the Company and the
Reporting Entity (if the Reporting Entity is New STERIS Limited)) may merge or
consolidate with or into another Person, convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets so long as (A) the consideration received in
respect of such merger, consolidation, conveyance, transfer, lease or other
disposition is at least equal to the fair market value of such assets as
determined in good faith by the Reporting Entity and (B) no Covenant Material
Adverse Effect would reasonably be expected to result from such merger,
consolidation, conveyance, transfer, lease or other disposition; and

(d) any member of the Consolidated Group (other than the Company and the
Reporting Entity (if the Reporting Entity is New STERIS Limited)) may merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets to another Person to effect (A) a transaction permitted by
Section 10.5 (other than Section 10.5(g)(ii) thereof) or (B) a merger or
consolidation with or into such Person where such merger or consolidation
results in such Person or the entity into which such Person is merged or
consolidated becoming a member of the Consolidated Group;

 

-34-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

provided, in the cases of clause (a), (b) and (c) hereof, that no Default or
Event of Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom; provided further that nothing
herein shall restrict any merger, consolidation, conveyance, transfer, lease or
other disposition made in connection with the Synergy Acquisition.

Section 10.5. Dispositions. The Reporting Entity will not, and will not permit
any Restricted Subsidiary to, convey, sell, assign, transfer or otherwise
dispose of (each a “Disposition”) any of its property or assets outside the
ordinary course of business, other than to any member of the Consolidated Group,
except for:

(a) Dispositions of assets and property that are (i) obsolete, worn, damaged,
uneconomic or otherwise deemed by any member of the Consolidated Group to no
longer be necessary or useful in the operation of such member of the
Consolidated Group’s current or anticipated business or (ii) replaced by other
assets or property of similar suitability and value;

(b) Dispositions of cash and Cash Equivalents;

(c) Dispositions of accounts receivable (i) in connection with the compromise or
collection thereof, (ii) deemed doubtful or uncollectible in the reasonable
discretion of any member of the Consolidated Group, (iii) obtained by any member
of the Consolidated Group in the settlement of joint interest billing accounts,
(iv) granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in connection with the compromise or collection
thereof and not in connection with any financing transaction or (v) in
connection with a Permitted Receivables Facility;

(d) any other Disposition (not otherwise permitted under this Agreement) of any
assets or property; provided that after giving effect thereto, the Reporting
Entity would be in pro forma compliance with the covenants set forth in
Section 10.2;

(e) Dispositions by any member of the Consolidated Group of all or any portion
of any Subsidiary that is not a Material Subsidiary;

(f) leases, licenses, subleases or sublicenses by any member of the Consolidated
Group of intellectual property in the ordinary course of business;

(g) Dispositions arising as a result of (i) the granting or incurrence of Liens
permitted under Section 10.3 or (ii) transactions permitted under Section 10.4
(other than Section 10.4(c)) of this Agreement;

(h) any Disposition or series of related Dispositions that does not individually
or in the aggregate exceed $5,000,000;

 

-35-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

(i) Dispositions constituting terminations or expirations of leases, licenses
and other agreements in the ordinary course of business; and

(j) contributions of assets in the ordinary course of business to joint ventures
entered into in the ordinary course of business.

Section 10.6. Changes in Accounting. The Reporting Entity will not change its
fiscal year-end from March 31 of each calendar year.

Section 10.7. Designation of Subsidiaries. Subject to Section 9.9, the Company
may designate or redesignate any Unrestricted Subsidiary of the Reporting Entity
as a Restricted Subsidiary and may designate or redesignate any Restricted
Subsidiary of the Reporting Entity as an Unrestricted Subsidiary; provided that:

(a) the Company shall have given not less than 10 days’ prior written notice to
the holders of the Notes that a Senior Financial Officer has made such
determination;

(b) at the time of such designation or redesignation and immediately after
giving effect thereto, no Default or Event of Default would exist;

(c) in the case of the designation of a Restricted Subsidiary of the Reporting
Entity as an Unrestricted Subsidiary and after giving effect thereto, (i) such
Unrestricted Subsidiary so designated shall not, directly or indirectly, own any
capital stock of the Reporting Entity or any Restricted Subsidiary and (ii) such
designation shall be deemed a sale of assets and would be permitted by the
provisions of Section 10.5;

(d) in the case of the designation of an Unrestricted Subsidiary of the
Reporting Entity as a Restricted Subsidiary and after giving effect thereto:
(i) all outstanding Debt of such Restricted Subsidiary so designated would be
permitted within the applicable limitations of Section 10.2 and (ii) all
existing Liens of such Restricted Subsidiary so designated would be permitted
within the applicable limitations of Section 10.3 (other than Section 10.3(h),
notwithstanding that any such Lien existed as of the date of the Initial
Closing);

(e) in the case of the designation of a Restricted Subsidiary of the Reporting
Entity as an Unrestricted Subsidiary, such Restricted Subsidiary shall not at
any time after the date of the Initial Closing have previously been designated
as an Unrestricted Subsidiary more than twice; and

(f) in the case of the designation of an Unrestricted Subsidiary of the
Reporting Entity as a Restricted Subsidiary, such Unrestricted Subsidiary shall
not at any time after the date of the Initial Closing have previously been
designated as a Restricted Subsidiary more than twice.

 

-36-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Notwithstanding the foregoing or anything herein to the contrary, each
Subsidiary of the Reporting Entity shall be a Restricted Subsidiary unless the
Company has designated it as an Unrestricted Subsidiary.

Section 10.8. Terrorism Sanctions Regulations. The Reporting Entity will not and
will not permit any Controlled Entity (a) to become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or any Person that is the target of sanctions imposed by the United Nations or
by the European Union, or (b) directly or indirectly to have any investment in
or engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any laws or regulations administered by OFAC or any laws or
regulations referred to in Section 5.16, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions, or (c) to engage, nor shall any
Affiliate of either engage, in any activity that could subject such Person or
any holder to sanctions under CISADA or any similar law or regulation with
respect to Iran or any other country that is subject to U.S. Economic Sanctions.

 

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Reporting Entity or the Company (if the Company is not the Reporting
Entity) defaults in the performance of or compliance with any term contained in
Section 10.2; or

(d) the Reporting Entity or the Company (if the Company is not the Reporting
Entity) defaults in the performance of or compliance with any term contained
herein (other than those referred to in paragraphs (a), (b) and (c) of this
Section 11) or in any Security Document and such default is not remedied within
30 days after the earlier of (i) a Senior Financial Officer obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (d) of
Section 11); or

(e) any representation or warranty made in writing by or on behalf of the
Company (and, in connection with any Supplemental Closing, the Reporting Entity
if the Company is not the Reporting Entity) or by any officer of the Company
(and, in connection with any Supplemental Closing, the Reporting Entity if the
Company is not

 

-37-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

the Reporting Entity)) in this Agreement or by a Guarantor in its Affiliate
Guaranty or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made and the facts underlying such
representation or warranty shall not have been changed to make such
representation and warranty true and correct within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (e) of Section 11); or

(f) (i) the Reporting Entity or any Significant Restricted Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Debt that is
outstanding in an aggregate principal amount of at least the greater of
(A) $40,000,000 and (B) 5% of Consolidated Total Assets beyond any period of
grace provided with respect thereto, or (ii) the Reporting Entity or any
Significant Restricted Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Debt in an aggregate outstanding
principal amount of at least the greater of (A) $40,000,000 and (B) 5% of
Consolidated Total Assets or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Debt has become, or has been declared (or one or more
Persons are entitled to declare such Debt to be), due and payable before its
stated maturity or before its regularly scheduled dates of payment without such
acceleration having been rescinded or annulled within any applicable grace
period; or

(g) the Reporting Entity or any Significant Restricted Subsidiary (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction or has an involuntary proceeding or case filed
against it and the same shall continue undismissed for a period of 60 days from
commencement of such proceeding or case, (iii) makes an assignment for the
benefit of its creditors, (iv) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (v) is adjudicated as
insolvent or to be liquidated, (vi) takes corporate action for the purpose of
any of the foregoing or (vii) any event occurs with respect to the Reporting
Entity or any Significant Restricted Subsidiary which under the laws of any
jurisdiction is analogous to any of the events described in this Section 11(g),
provided that the applicable grace period, if any, which shall apply shall be
the one applicable to the relevant proceeding in such jurisdiction which most
closely corresponds to the proceeding described in this Section 11(g); or

(h) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Reporting Entity or any of its Significant
Restricted Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an

 

-38-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Significant Restricted
Subsidiaries, or any such petition shall be filed against the Reporting Entity
or any of its Significant Restricted Subsidiaries, and such order, petition or
other such relief remains in effect and shall not be dismissed or stayed for a
period of 60 consecutive days or any event occurs with respect to the Reporting
Entity or any Significant Restricted Subsidiary which under the laws of any
jurisdiction is analogous to any of the events described in this Section 11(h),
provided that the applicable grace period, if any, which shall apply shall be
the one applicable to the relevant proceeding in such jurisdiction which most
closely corresponds to the proceeding described in this Section 11(h); or

(i) a final judgment or judgments for the payment of money aggregating in excess
of the greater of (A) $25,000,000 and (B) 2% of Consolidated Total Assets
(excluding for purposes of such determination such amount of any insurance
proceeds paid or to be paid by or on behalf of the Reporting Entity or any of
its Significant Restricted Subsidiaries in respect of such judgment or judgments
or unconditionally acknowledged in writing to be payable by the insurance
carrier that issued the related insurance policy) are rendered against one or
more of the Reporting Entity and its Significant Restricted Subsidiaries and
which judgments are not, within 60 days after entry thereof, bonded, discharged
or stayed pending appeal, or are not discharged within 60 days after the right
to appeal has expired; or

(j) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan, other than a voluntary
termination, shall have been or is reasonably expected to be filed with the PBGC
or the PBGC shall have instituted proceedings under ERISA Section 4042 to
terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Company or any ERISA Affiliate that a Plan may become a subject of
any such proceedings, (iii) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed an amount
which would cause a Material Adverse Effect, (iv) the Reporting Entity or any
ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Reporting
Entity or any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the
Reporting Entity or any Restricted Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Reporting Entity or any Restricted
Subsidiary thereunder; and any such event or events described in clauses
(i) through (vi) above, either individually or together with any other such
event or events, would reasonably be expected to have a Material Adverse Effect
(as used in this Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA); or

(k) for any reason whatsoever any Security Document ceases to be in full force
and effect including, without limitation, a determination by any Governmental
Authority that any Security Document is invalid, void or unenforceable or the
Reporting Entity or any Subsidiary which is a party to any Security Document
shall contest or deny in writing the enforceability of any of its obligations
under any Security Document to which it is a party (but excluding any Security
Document which ceases to be in full force and effect in accordance with and by
reason of the express provisions of Section 2.2(e)).

 

-39-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Notwithstanding anything in this Agreement to the contrary, for a period
commencing on the Synergy Closing Date and ending on the date falling 120 days
after the Synergy Closing Date (the “Clean-up Date”), notwithstanding any other
provision of this Agreement or the Affiliate Guaranty, any breach of covenant or
other default which arises with respect to Synergy Health plc and its
Subsidiaries will be deemed not to be a breach of covenant or an Event of
Default, as the case may be, if:

(i) it is capable of remedy and reasonable steps are being taken to remedy it;

(ii) the circumstances giving rise to it have not been procured or authorized by
the Company knowingly in breach of this Agreement;

(iii) it is not reasonably likely to have a material adverse effect on the
Reporting Entity and its Subsidiaries, on a consolidated basis; and

(iv) it is not a breach of Section 9.7.

If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of covenant or Event of Default, as the case may be,
notwithstanding the above.

 

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Reporting Entity or the Company (if the Company is not the Reporting Entity)
described in paragraph (g) or (h) of Section 11 (other than an Event of Default
described in clause (i) of paragraph (g) or described in clause (vi) of
paragraph (g) by virtue of the fact that such clause encompasses clause (i) of
paragraph (g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 51% in principal amount of a Series of the Notes at the
time outstanding may at any time at its or their option, by notice or notices to
the Company, declare all of the Notes of such Series then outstanding to be
immediately due and payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

 

-40-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Upon any Note becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, in any
Note or in any Security Document, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Series of Notes have been
declared due and payable pursuant to clause (b) or (c) of Section 12.1, the
holders of not less than 51% in principal amount of each such Series of the
Notes, by written notice to the Company, may rescind and annul any such
declaration and its consequences if (a) the Company has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (c) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, by any Note or by any Security Document upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without

 

-41-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.

 

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration of and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Subject to compliance with
applicable law, upon surrender of any Note at the principal executive office of
the Company for registration of transfer or exchange (and in the case of a
surrender for registration of transfer, duly endorsed or accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or its attorney duly authorized in writing and accompanied by the address
for notices of each transferee of such Note or part thereof), the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes (as requested by the holder thereof) of the same Series (and of
the same tranche if such Series has separate tranches) in exchange therefor, in
an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1-A,
Exhibit 1-B, Exhibit 1-C or Exhibit 1.5, as the case may be. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $1,000,000; provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $1,000,000. Any transferee, by its acceptance of a
Note registered in its name (or the name of its nominee), shall be deemed to
have made the representations set forth in Section 6.1 and Section 6.2.

Section 13.3. Replacement of Notes. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

 

-42-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

 

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Bank of New York
in such jurisdiction. The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

Section 14.2. Home Office Payment. So long as a Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below its name in
Schedule A or in a Supplemental Note Purchase Agreement, as the case may be, or
by such other method or at such other address as such Purchaser shall have from
time to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee it will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes of the same Series and tranche pursuant to Section 13.2. The Company will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as it
has made in this Section 14.2.

 

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. (a) Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required, local or other counsel) incurred by each Purchaser or holder of a Note
in connection with such transactions and in connection

 

-43-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

with any amendments, waivers or consents under or in respect of this Agreement
(and/or any Supplemental Note Purchase Agreement), the Notes or any Security
Document (whether or not such amendment, waiver or consent becomes effective),
including, without limitation: (a) the costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights
under this Agreement (and/or any Supplemental Note Purchase Agreement), the
Notes or any Security Document or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement (and/or any Supplemental Note Purchase Agreement), the Notes or any
Security Document or by reason of being a holder of any Note, and (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Reporting Entity or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
hereby (and/or any Supplemental Note Purchase Agreement), by the Notes or by any
Security Document. Without limiting the generality of the foregoing, the Company
shall pay all fees, charges and disbursement of special counsel referred to in
Section 4.4(b) incurred in connection with the Closing within ten (10) days
after receipt by the Company of such special counsel’s invoice therefor. The
Company will pay, and will hold each Purchaser and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses, if any, of
brokers and finders (other than those retained by such Purchaser or holder of a
Note).

(b) Without limiting the foregoing, the Company agrees to pay all fees of the
Collateral Agent in connection with the preparation, execution and delivery of
any Collateral Document and the transactions contemplated thereby, including but
not limited to reasonable attorney’s fees; to pay to the Collateral Agent from
time to time reasonable compensation for all services rendered by it under any
Collateral Document; to indemnify the Collateral Agent for, and to hold it
harmless against, any loss, liability or expense incurred without gross
negligence or willful misconduct on its part, arising out of or in connection
with the acceptance or administration of any Collateral Document, including, but
not limited to, the costs and expenses of defending itself against any claim or
liability in connection with the exercise or performance of any of its powers or
duties thereunder.

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement (and/or any Supplemental Note Purchase
Agreement), the Notes or any Security Document and the termination of this
Agreement (and/or any Supplemental Note Purchase Agreement).

 

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement (including any Supplemental Note Purchase
Agreement) and the Notes, the purchase or transfer by any Purchaser of any Note
or portion thereof or interest therein and the payment of any Note, and may be
relied upon by any subsequent holder of a Note, regardless of any investigation
made at any time by or on behalf of any Purchaser or any other holder of a Note.
All statements contained in any certificate or other instrument delivered by or
on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this

 

-44-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Agreement and any Supplemental Note Purchase Agreement and the Notes embody the
entire agreement and understanding between each Purchaser and the Company and
supersede all prior agreements and understandings relating to the subject matter
hereof.

 

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. (a) This Agreement (and/or any Supplemental Note
Purchase Agreement) and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1, 2.1, 2.3, 3, 4, 5 (subject to permitted amendments or supplements
pursuant to Supplemental Note Purchase Agreements in respect to Notes issued
thereunder), 6 or 21 hereof, or any defined term (as it is used therein), will
be effective as to any Purchaser unless consented to by such Purchaser in
writing, and (b) no such amendment or waiver may, without the written consent of
the holder of each Note at the time outstanding affected thereby, (i) subject to
the provisions of Section 12 relating to acceleration or rescission, change the
amount, time or allocation of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Section 8, 11(a),
11(b), 12, 17 or 20. As used herein and in the Notes, the term “this Agreement”
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented and, without limiting the generality of the foregoing,
shall include all Supplemental Note Purchase Agreements.

(b) Any Collateral Document may be amended in the manner prescribed in such
document, and the Affiliate Guaranties may be amended in the manner prescribed
in such documents, and all amendments to any Security Document obtained in
conformity with such requirements shall bind all holders of the Notes.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount, Series or tranche of Notes then owned by it) with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or of any of the Security Documents. The
Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to the provisions of this Section 17 or of
any of the Security Documents to each holder of outstanding Notes promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.

(b) Payment. Neither the Reporting Entity nor the Company will directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise or issue any Guaranty, or
grant any security, to any holder of any Series or tranche of Notes as
consideration for or as an inducement to the entering into by any holder of

 

-45-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Notes of any waiver or amendment of any of the terms and provisions hereof or of
any Note or any Security Document unless such remuneration is concurrently paid,
or Guaranty or security is concurrently granted, on the same terms, ratably to
each of the holders of each Series and tranche of the Notes then outstanding
even if such holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of each Series and
tranche of Notes and is binding upon them and upon each future holder of any
Note of any Series and tranche and upon the Company without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and the
holder of any Note of any Series or tranche of Notes nor any delay in exercising
any rights hereunder or under any Note shall operate as a waiver of any rights
of any holder of each Series and tranche of such Note.

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Notes or any Security Document,
or have directed the taking of any action provided herein or in the Notes or any
Security Document to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes then outstanding, Notes
directly or indirectly owned by the Company or any of its Affiliates shall be
deemed not to be outstanding.

 

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) electronically (including by telefacsimile if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid) or by e-mail), or (b) by registered or certified mail
with return receipt requested (postage prepaid), or (c) by a recognized
overnight delivery service (with charges prepaid). Any such notice must be sent:

(i) if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A or in a Supplemental
Note Purchase Agreement, or at such other address as such Purchaser or nominee
shall have specified to the Company in writing,

 

-46-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company or the Reporting Entity, to the Company at its address
set forth at the beginning hereof to the attention of Corporate Treasurer, or at
such other address as the Company shall have specified to the holder of each
Note in writing.

Notices under this Section 18 will be deemed given only when actually received.
Notices and other communications sent electronically shall be deemed received on
the day such notices or other communications are sent unless such notice or
other communication is not sent during the normal business hours of the
recipient, in which case such notice or communication shall be deemed to have
been sent at the opening of business on the next business day.

 

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement (including any Supplemental Note Purchase Agreement and any
Security Document) and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates for itself and on behalf of the Reporting Entity that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Reporting Entity
or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is confidential and/or proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
in writing (or verbally in the case of oral communication) when received by such
Purchaser as being confidential information of the Reporting Entity or such
Subsidiary; provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on its behalf,

 

-47-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

(c) otherwise becomes known to such Purchaser other than through disclosure by
the Reporting Entity or any Subsidiary or any other holder of any Note,
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available or (e) relates to the “tax
treatment” or “tax structure” of the transactions contemplated by this
Agreement, as such terms are defined in Section 1.6011-4 of the Treasury
Department regulations issued under the Code, and all materials of any kind that
are provided to such Purchaser relating to such tax treatment or tax structure,
except to the extent that disclosure of such information is not permitted under
any applicable securities laws, and except with respect to any item that
contains information concerning the tax treatment or tax structure of a
transaction as well as Confidential Information, this clause (e) shall only
apply to that portion of the item relating to tax treatment or tax structure.
Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with reasonable procedures adopted by it in good faith
to protect confidential information of third parties delivered to it; provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, trustees, officers, employees, agents, attorneys and Affiliates
(which Affiliates have agreed to hold confidential the confidential information)
(to the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20, and
such written agreement shall name the Company as a third party beneficiary
thereof), (v) any Person from which it offers to purchase any security of the
Reporting Entity (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over it to
the extent required or requested, (vii) the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about its investment portfolio to the
extent required or requested, or (viii) any other Person to which such delivery
or disclosure may be required (w) to effect compliance with any law, rule,
regulation or order applicable to such Purchaser, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
such Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent it may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under its Notes and this Agreement. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee or any
other holder that has previously delivered such confirmation), such holder will
enter into an agreement with the Company confirming in writing that it is bound
by the provisions of this Section 20.

 

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which

 

-48-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

notice shall be signed by both such Purchaser and such Affiliate, shall contain
such Affiliate’s agreement to be bound by this Agreement and shall contain a
confirmation by such Affiliate of the accuracy with respect to it of the
representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Affiliate in lieu of such original Purchaser.
In the event that such Affiliate is so substituted as a Purchaser hereunder and
such Affiliate thereafter transfers to such original Purchaser all of the Notes
then held by such Affiliate, upon receipt by the Company of notice of such
transfer, any reference to such Affiliate as a “Purchaser” in this Agreement
(other than in this Section 21), shall no longer be deemed to refer to such
Affiliate, but shall refer to such original Purchaser, and such original
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement.

 

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement (including any Supplemental Note Purchase Agreement)
by or on behalf of any of the parties hereto bind and inure to the benefit of
their respective successors and assigns (including, without limitation, any
subsequent holder of a Note) whether so expressed or not.

Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made by the Reporting Entity for the purposes of
this Agreement, the same shall be done by the Reporting Entity in accordance
with GAAP, to the extent applicable, except where such principles are
inconsistent with the requirements of this Agreement.

For purposes of determining compliance with this Agreement (including, without
limitation, Section 9, Section 10 and the definition of “Debt”), any election by
the Reporting

 

-49-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Entity or any Restricted Subsidiary to measure any financial liability using
fair value (as permitted by Financial Accounting Standards Board Accounting
Standards Codification Topic No. 825-10-25 – Fair Value Option, International
Accounting Standard 39 – Financial Instruments: Recognition and Measurement or
any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.

Notwithstanding the foregoing, if there is a change in GAAP after the date of
this Agreement, the result of which is to cause the Reporting Entity to be in
default in respect of any covenant contained in Section 10, then such default
shall be stayed and no Default or Event of Default shall occur hereunder. The
Reporting Entity shall then, in consultation with its independent accountants,
negotiate in good faith with the holders of Notes for a period of 60 days to
make any necessary adjustments to such covenant or any component of financial
computations used to calculate such covenant to provide the holders of the Notes
with substantially the same protection as such covenant provided prior to the
relevant change in GAAP. In the event that no agreement is reached by the end of
such 60-day negotiation period, then, at the Reporting Entity’s election, the
Reporting Entity’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately prior to such change and each subsequent set
of financial statements delivered to holders of Notes pursuant to Section 7.1(a)
or (b) shall include detailed reconciliations reasonably satisfactory to the
Required Holders as to the effect of such change in GAAP.

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York, excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

Section 22.7. Submission to Jurisdiction; Waiver of Jury Trial. (a) The
Reporting Entity and the Company hereby irrevocably submit and consent to the
jurisdiction of the federal court located within the County of New York, State
of New York (or if such court lacks jurisdiction, the State courts located
therein), and irrevocably agrees that all actions or proceedings relating to
this Agreement and the Notes may be litigated in such courts, and each of the
Reporting Entity and the Company waives any objection which it may have based on
improper venue or forum non conveniens to the conduct of any proceeding in any
such court and waives personal service of any and all process upon it, and
consents that all such service of process be made by delivery to it at the
address of such Person set forth in Section 18 above or to its agent referred to
below at such agent’s address set forth below (with a courtesy copy to the
Reporting Entity and the Company at the address set forth in Section 18) and
that service so made shall be deemed to be completed upon actual receipt.
Nothing contained in this section shall affect the right of any holder of Notes
to serve legal process in any other manner permitted by law or to bring any
action or proceeding in the courts of any jurisdiction against the Company or
the Reporting Entity or to enforce a judgment obtained in the courts of any
other jurisdiction.

(b) The parties hereto waive any right to have a jury participate in resolving
any dispute, whether sounding in contract, tort, or otherwise, between them
arising out of, connected with, related to or incidental to the relationship
established between them in connection with this Agreement and the Notes, any
financing agreement, any loan party document or any other instrument, document
or agreement executed or delivered in connection herewith or the transactions
related hereto. The parties hereto hereby agree and consent that any such claim,
demand, action or cause of action shall be decided by court trial without a jury
and that any of them may file an original counterpart or a copy of this
Agreement with any court as written evidence of the consent of the parties
hereto to the waiver of their right to trial by jury.

 

-50-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

SECTION 23. TAX INDEMNIFICATION; PAYMENT IN U.S. DOLLARS.

In the event, in accordance with Section 10.4, the entity which results from the
consolidation or merger described therein or the Person to whom the Company has
sold or otherwise disposed of all or substantially all of its assets is
organized under the laws of any jurisdiction other than any state of the United
States or the District of Columbia the following shall apply:

(a) Each payment by the Company (or applicable successor in accordance with
Section 10.4) shall be made, under all circumstances, without setoff,
counterclaim or reduction for, and free from and clear of, and without deduction
for or because of, any and all present or future taxes, levies, imposts, duties,
fees, charges, deductions, withholding, restrictions or conditions of any nature
whatsoever (hereinafter called “Relevant Taxes”) imposed, levied, collected,
assessed, deducted or withheld by the government of any country or jurisdiction
(or any authority therein or thereof), other than the United States of America
or any political subdivision or authority therein or thereof, from or through
which payments hereunder or on or in respect of the Notes are actually made
(each a “Taxing Jurisdiction”), unless such imposition, levy, collection,
assessment, deduction, withholding or other restriction or condition is required
by law. If the Company is required by law to make any payment under this
Agreement or the Notes subject to such deduction, withholding or other
restriction or condition, then the Company shall forthwith (i) pay over to the
government or taxing authority imposing such tax the full amount required to be
deducted, withheld from or otherwise paid by the Company (including the full
amount required to be deducted or withheld from or otherwise paid by the Company
in respect of the Tax Indemnity Amounts (as defined below)); (ii) pay each
Holder such additional amounts (“Tax Indemnity Amounts”) as may be necessary in
order that the net amount of every payment made to each Holder, after provision
for payment of such Relevant Taxes (including any required deduction,
withholding or other payment of tax on or with respect to such Tax Indemnity
Amounts), shall be equal to the amount which such holder would have received had
there been no imposition, levy, collection, assessment, deduction, withholding
or other restriction or condition. Notwithstanding the foregoing provisions of
this Section 23(a), no such Tax Indemnity Amounts shall be payable for or on
account of any tax, assessment or other governmental charge that is imposed or
withheld by reason of the failure of the holder of a Note to complete, execute,
update and deliver to the Company any form or document to the extent applicable
to such holder that may be required by law or by reason of

 

-51-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

administration of such law and which is reasonably requested in writing to be
delivered by the Company in order to enable the Company to make payments
pursuant to this Section 23(a) without deduction or withholding for taxes,
assessments or governmental charges, or with deduction or withholding of such
lesser amount, which form or document shall be delivered within one hundred
twenty days of a written request therefor by the Company. If in connection with
the payment of any such Tax Indemnity Amounts, any holder of a Note that is a
United States person within the meaning of the Code or a foreign person engaged
in a trade or business within the United States of America, incurs taxes imposed
by the United States of America or any political subdivision or taxing authority
therein (“United States Taxes”) on such Tax Indemnity Amounts, the Company shall
pay to such holder such further amount as will insure that the net expenditure
of the holder for United States Taxes due to receipt of such Tax Indemnity
Amounts (after taking into account any withholding, deduction, tax credit or tax
benefit in respect of such further amount or any Tax Indemnity Amount) is no
greater than it would have been had no Tax Indemnity Amounts been paid to the
holder.

(b) Any payment made by the Company to any holder of a Note for the account of
any such holder in respect of any amount payable by the Company shall be made in
the lawful currency of the United States of America (“U.S. Dollars”). Any amount
received or recovered by such holder other than in U.S. Dollars (whether as a
result of, or of the enforcement of, a judgment or order of any court, or in the
liquidation or dissolution of the Company or otherwise) in respect of any such
sum expressed to be due hereunder or under the Notes shall constitute a
discharge of the Company only to the extent of the amount of U.S. Dollars which
such holder is able, in accordance with normal banking procedures, to purchase
with the amount so received or recovered in that other currency on the date of
the receipt or recovery (or, if it is not practicable to make that purchase on
such date, on the first date on which it is practicable to do so). If the amount
of U.S. Dollars so purchased is less than the amount of U.S. Dollars expressed
to be due hereunder or under the Notes, the Company agrees as a separate and
independent obligation from the other obligations herein, notwithstanding any
such judgment, to indemnify the holder against the loss. If the amount of
U.S. Dollars so purchased exceeds the amount of U.S. Dollars expressed to be due
hereunder or under the Notes, then such holder agrees to remit such excess to
the Company.

*        *        *         *        *        *

 

-52-



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Company,
whereupon the foregoing shall become a binding agreement between you and the
Company.

 

Very truly yours, STERIS CORPORATION By 

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Senior Vice President, Chief Financial Officer
and Treasurer



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Accepted as of the date thereof.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By 

/s/ G.A. Coletta

Vice President PRUDENTIAL ARIZONA REINSURANCE TERM COMPANY PRUDENTIAL LEGACY
INSURANCE COMPANY OF NEW JERSEY By: 

Prudential Investment Management, Inc.

(as Investment Manager)

       By: 

/s/ G.A. Coletta

Vice President

FARMERS NEW WORLD LIFE INSURANCE COMPANY ZURICH AMERICAN INSURANCE COMPANY By: 

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By: 

Prudential Private Placement Investors, Inc.

(as its General Partner)

       By: 

/s/ G.A. Coletta

Vice President

THE GIBRALTAR LIFE INSURANCE CO., LTD. By:  Prudential Investment Management
Japan Co., Ltd. (as Investment Manager) By: 

Prudential Investment Management, Inc.

(as Sub-Adviser)

       By: 

/s/ G.A. Coletta

Vice President



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Accepted as of the date thereof.

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY By: 

Northwestern Mutual Investment Management Company, LLC,

its investment adviser

       By 

/s/ Mark E. Kishler

Name: Mark E. Kishler Title: Managing Director

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE
ACCOUNT By 

/s/ Mark E. Kishler

Name: Mark E. Kishler Title: Its Authorized Representative



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Accepted as of the date thereof.

 

METROPOLITAN LIFE INSURANCE COMPANY

METLIFE INSURANCE COMPANY USA

by 

Metropolitan Life Insurance Company, its Investment Manager FIRST METLIFE
INVESTORS INSURANCE COMPANY

by

Metropolitan Life Insurance Company, its Investment Manager GENERAL AMERICAN
LIFE INSURANCE COMPANY

by

Metropolitan Life Insurance Company, its Investment Manager By 

/s/ John A. Wills

Name: John A. Wills Title: Managing Director SYMETRA LIFE INSURANCE COMPANY

by

MetLife Investment Advisors, LLC, Its Investment Manager By 

/s/ C. Scott Inglis

Name: C. Scott Inglis Title: Managing Director



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Accepted as of the date thereof.

 

VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY VOYA INSURANCE AND ANNUITY COMPANY
RELIASTAR LIFE INSURANCE COMPANY SECURITY LIFE OF DENVER INSURANCE COMPANY By: 
Voya Investment Management LLC, as Agent By:

/s/ Joshua A. Winchester

Name: Joshua A. Winchester Title: Vice President LEO 2013-1 LLC By: Voya
Investment Management Co. LLC, as Agent By:

/s/ Joshua A. Winchester

Name: Joshua A. Winchester Title: Vice President



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Accepted as of the date thereof.

 

STATE FARM LIFE INSURANCE COMPANY By

/s/ Jeffrey Attwood

Name: Jeffrey Attwood Title: Investment Officer By 

/s/ Christiane M. Stoffer

Name: Christiane M. Stoffer Title: Assistant Secretary STATE FARM LIFE AND
ACCIDENT ASSURANCE COMPANY By

/s/ Jeffrey Attwood

Name: Jeffrey Attwood Title: Investment Officer By

/s/ Christiane M. Stoffer

Name: Christiane M. Stoffer Title: Assistant Secretary



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Accepted as of the date thereof.

 

MODERN WOODMEN OF AMERICA By 

/s/ Brett M. Van

Name: Brett M. Van Title: Treasurer & Investment Manager



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Accepted as of the date thereof.

 

AXA EQUITABLE LIFE INSURANCE COMPANY By 

/s/ Amy Judd

Name: Amy Judd Title: Senior Vice President



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Accepted as of the date thereof.

 

AMERITAS LIFE INSURANCE CORP.

AMERITAS LIFE INSURANCE CORP. OF NEW YORK

By:  Ameritas Investment Partners Inc., as Agent By

/s/ Tina Udell

Name: Tina Udell Title: Vice President & Managing Director



--------------------------------------------------------------------------------

STERIS CORPORATION NOTE PURCHASE AGREEMENT

 

Accepted as of the date thereof.

 

THE STATE LIFE INSURANCE COMPANY By:  American United Life Insurance Company
Its: Agent By:

/s/ David M. Weisenburger

Name: David M. Weisenburger Title: V.P., Fixed Income Securities FARM BUREAU
LIFE INSURANCE COMPANY OF MICHIGAN By: American United Life Insurance Company
Its: Agent By:

/s/ David M. Weisenburger

Name: David M. Weisenburger Title: V.P., Fixed Income Securities



--------------------------------------------------------------------------------

[FORM OF SERIES A-1 NOTE]

STERIS CORPORATION

3.45% Senior Notes, Series A-1, due May 14, 2025

 

No. [            ] [Date] $[        ] PPN 859152 E*7

FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                    ], or registered assigns,
the principal sum of [            ] DOLLARS on May 14, 2025, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at, subject to the second paragraph of this Note, the
rate of 3.45% per annum from the date hereof, payable semiannually, on the 14th
day of May and November in each year, commencing with the May or November next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand), at, subject to the
second paragraph of this Note, a rate per annum from time to time equal to the
Default Rate. Capitalized terms used in this Note and not otherwise defined
shall have the meanings set forth in the hereinafter defined Note Purchase
Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Reporting Entity is above 3:00 to
1:00, the applicable rate of interest per annum of this Note set forth in
clause (a) and (b) of the first paragraph of this Note shall be increased by
0.75% per annum. Changes to the applicable rate of interest shall be effective
as of the first day of the first calendar month after the date upon which the
Reporting Entity has delivered the financial statements required pursuant to
Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s
certificate pursuant to Section 7.2(a) of the Note Purchase Agreement evidencing
that the ratio of Consolidated Total Debt to Consolidated EBITDA as of the last
day of any fiscal quarter of the Reporting Entity is above 3:00 to 1:00 until
the first day of the first calendar month after the date upon which the
Reporting Entity has delivered the financial statements pursuant to Sections
7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s certificate
pursuant to Section 7.2(a) of the Note Purchase Agreement evidencing that the
ratio of Consolidated Total Debt to Consolidated EBITDA as of the last day of
any fiscal quarter of the Reporting Entity is equal to or less than 3:00 to
1:00; provided that the applicable rate of interest per annum of this Note set
forth in clause (a) and (b) of the first paragraph of this Note shall be
increased by 0.75% per annum effective as of the first day of the first calendar
month after the date upon which the Reporting Entity fails to deliver the
financial statements required pursuant to Sections 7.1(a) and 7.1(b) of the Note
Purchase Agreement and the officer’s certificate required pursuant to
Section 7.2(a) of the Note Purchase Agreement, in each case, on or prior to the
end of the month in which occurs the applicable

 

EXHIBIT 1-A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

deadline specified in the Note Purchase Agreement for such delivery, until the
delivery thereof, and beginning on the date of such delivery, the applicable
rate of interest per annum shall be based on the ratio of Consolidated Total
Debt to Consolidated EBITDA reflected in such financial statements and officer’s
certificate.

Notwithstanding the foregoing, during the period from and after the Synergy
Closing Date to and until the first day of the first calendar month after the
date upon which the Reporting Entity has delivered the financial statements
pursuant to Section 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
with respect to the first full fiscal quarter ending after the Synergy Closing
Date, the applicable rate of interest per annum of this Note shall be as set
forth in clause (a) and (b) of the first paragraph of this Note.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of the 3.45% Senior Notes, Series A-1, due May 14, 2025 (the
“Series A-1 Notes”) of the Company in the aggregate principal amount of
$125,000,000 which, together with the Company’s, $125,000,000 aggregate
principal amount 3.55% Senior Notes, Series A-2, due May 14, 2027 (the
“Series A-2 Notes”) and $100,000,000 aggregate principal amount 3.70% Senior
Notes, Series A-3, due May 14, 2030 (the “Series A-3 Notes”; the Series A-1
Notes, the Series A-2 Notes and the Series A-3 Notes being hereinafter referred
to collectively as the “Series A Notes”) outstanding under that Note Purchase
Agreement, dated as of May 15, 2015 (as from time to time amended, amended and
restated or supplemented, the “Note Purchase Agreement”), between the Company
and the Purchasers named therein, is entitled to the benefits thereof together
with additional Series of Notes from time to time issued thereunder (the
“Supplemental Notes,” and collectively with the Series A Notes, the “Notes”).
Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) to have made the representation set forth in
Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

E-1-A-2



--------------------------------------------------------------------------------

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

E-1-A-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION By:

 

[Title]

 

E-1-A-4



--------------------------------------------------------------------------------

[FORM OF SERIES A-2 NOTE]

STERIS CORPORATION

3.55% Senior Notes, Series A-2, due May 14, 2027

 

No. [            ] [Date] $[        ] PPN 859152 E@5

FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                    ], or registered assigns,
the principal sum of [            ] Dollars on May 14, 2027, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at, subject to the second paragraph of this Note, the
rate of 3.55% per annum from the date hereof, payable semiannually, on the 14th
day of May and November in each year, commencing with the May or November next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreements referred to below), payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand), at, subject to the
second paragraph of this Note, a rate per annum from time to time equal to the
Default Rate. Capitalized terms used in this Note and not otherwise defined
shall have the meanings set forth in the hereinafter defined Note Purchase
Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Reporting Entity is above 3:00 to
1:00, the applicable rate of interest per annum of this Note set forth in
clause (a) and (b) of the first paragraph of this Note shall be increased by
0.75% per annum. Changes to the applicable rate of interest shall be effective
as of the first day of the first calendar month after the date upon which the
Reporting Entity has delivered the financial statements required pursuant to
Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s
certificate pursuant to Section 7.2(a) of the Note Purchase Agreement evidencing
that the ratio of Consolidated Total Debt to Consolidated EBITDA as of the last
day of any fiscal quarter of the Reporting Entity is above 3:00 to 1:00 until
the first day of the first calendar month after the date upon which the
Reporting Entity has delivered the financial statements pursuant to Sections
7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s certificate
pursuant to Section 7.2(a) of the Note Purchase Agreement evidencing that the
ratio of Consolidated Total Debt to Consolidated EBITDA as of the last day of
any fiscal quarter of the Reporting Entity is equal to or less than 3:00 to
1:00; provided that the applicable rate of interest per annum of this Note set
forth in clause (a) and (b) of the first paragraph of this Note shall be
increased by 0.75% per annum effective as of the first day of the first calendar
month after the date upon which the Reporting Entity fails to deliver the
financial statements required pursuant to Sections 7.1(a) and 7.1(b) of the Note
Purchase Agreement and the officer’s certificate required pursuant to
Section 7.2(a) of the Note Purchase Agreement, in each case, on or prior to the
end of the month in which occurs the applicable deadline specified in the Note
Purchase Agreement for such delivery, until the delivery thereof,

 

EXHIBIT 1-B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

and beginning on the date of such delivery, the applicable rate of interest per
annum shall be based on the ratio of Consolidated Total Debt to Consolidated
EBITDA reflected in such financial statements and officer’s certificate.

Notwithstanding the foregoing, during the period from and after the Synergy
Closing Date to and until the first day of the first calendar month after the
date upon which the Reporting Entity has delivered the financial statements
pursuant to Section 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
with respect to the first full fiscal quarter ending after the Synergy Closing
Date, the applicable rate of interest per annum of this Note shall be as set
forth in clause (a) and (b) of the first paragraph of this Note.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of the 3.55% Senior Notes, Series A-2, due May 14, 2027 (the
“Series A-2 Notes”) of the Company in the aggregate principal amount of
$125,000,000 which, together with the Company’s $125,000,000 aggregate principal
amount 3.45% Senior Notes, Series A-1, due May 14, 2025 (the “Series A-1 Notes”)
and $100,000,000 aggregate principal amount 3.70% Senior Notes, Series A-3, due
May 14, 2030 (the “Series A-3 Notes”; the Series A-1 Notes, the Series A-2 Notes
and the Series A-3 Notes being hereinafter referred to collectively as the
“Series A Notes”) outstanding under that Note Purchase Agreement, dated as of
May 15, 2015 (as from time to time amended, amended and restated or
supplemented, the “Note Purchase Agreement”), between the Company and the
Purchasers named therein, is entitled to the benefits thereof together with
additional Series of Notes from time to time issued thereunder (the
“Supplemental Notes,” and collectively with the Series A Notes, the “Notes”).
Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) to have made the representation set forth in
Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

E-1-B-2



--------------------------------------------------------------------------------

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

E-1-B-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION By:

 

[Title]

 

E-1-B-4



--------------------------------------------------------------------------------

[FORM OF SERIES A-3 NOTE]

STERIS CORPORATION

3.70% Senior Notes, Series A-3, due May 14, 2030

 

No. [            ] [Date] $[        ] PPN 859152 E#3

FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                    ], or registered assigns,
the principal sum of [            ] Dollars on May 14, 2030, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance thereof at, subject to the second paragraph of this Note, the
rate of 3.70% per annum from the date hereof, payable semiannually, on the 14th
day of May and November in each year, commencing with the May or November next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of interest
and any overdue payment of any Make-Whole Amount (as defined in the Note
Purchase Agreement referred to below), payable semiannually as aforesaid (or, at
the option of the registered holder hereof, on demand), at, subject to the
second paragraph of this Note, a rate per annum from time to time equal to the
Default Rate. Capitalized terms used in this Note and not otherwise defined
shall have the meanings set forth in the hereinafter defined Note Purchase
Agreement.

In the event the ratio of Consolidated Total Debt to Consolidated EBITDA as of
the last day of any fiscal quarter of the Reporting Entity is above 3:00 to
1:00, the applicable rate of interest per annum of this Note set forth in
clause (a) and (b) of the first paragraph of this Note shall be increased by
0.75% per annum. Changes to the applicable rate of interest shall be effective
as of the first day of the first calendar month after the date upon which the
Reporting Entity has delivered the financial statements required pursuant to
Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s
certificate pursuant to Section 7.2(a) of the Note Purchase Agreement evidencing
that the ratio of Consolidated Total Debt to Consolidated EBITDA as of the last
day of any fiscal quarter of the Reporting Entity is above 3:00 to 1:00 until
the first day of the first calendar month after the date upon which the
Reporting Entity has delivered the financial statements pursuant to Sections
7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s certificate
pursuant to Section 7.2(a) of the Note Purchase Agreement evidencing that the
ratio of Consolidated Total Debt to Consolidated EBITDA as of the last day of
any fiscal quarter of the Reporting Entity is equal to or less than 3:00 to
1:00; provided that the applicable rate of interest per annum of this Note set
forth in clause (a) and (b) of the first paragraph of this Note shall be
increased by 0.75% per annum effective as of the first day of the first calendar
month after the date upon which the Reporting Entity fails to deliver the
financial statements required pursuant to Sections 7.1(a) and 7.1(b) of the Note
Purchase Agreement and the officer’s certificate required pursuant to
Section 7.2(a) of the Note Purchase Agreement, in each case, on or prior to the
end of the month in which occurs the applicable deadline specified in the Note
Purchase Agreement for such delivery, until the delivery thereof,

 

EXHIBIT 1-C

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

and beginning on the date of such delivery, the applicable rate of interest per
annum shall be based on the ratio of Consolidated Total Debt to Consolidated
EBITDA reflected in such financial statements and officer’s certificate.

Notwithstanding the foregoing, during the period from and after the Synergy
Closing Date to and until the first day of the first calendar month after the
date upon which the Reporting Entity has delivered the financial statements
pursuant to Section 7.1(a) and 7.1(b) of the Note Purchase Agreement and the
officer’s certificate pursuant to Section 7.2(a) of the Note Purchase Agreement
with respect to the first full fiscal quarter ending after the Synergy Closing
Date, the applicable rate of interest per annum of this Note shall be as set
forth in clause (a) and (b) of the first paragraph of this Note.

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of New York in New York, New York or at such other place as the Company shall
have designated by written notice to the holder of this Note as provided in the
Note Purchase Agreement referred to below.

This Note is one of the 3.70% Senior Notes, Series A-3, due May 14, 2030 (the
“Series A-3 Notes”) of the Company in the aggregate principal amount of
$100,000,000 which, together with the Company’s $125,000,000 aggregate principal
amount 3.45% Senior Notes, Series A-1, due May 14, 2025 (the “Series A-1 Notes”)
and $125,000,000 aggregate principal amount 3.55% Senior Notes, Series A-2, due
May 14, 2027 (the “Series A-2 Notes”; the Series A-1 Notes, the Series A-2 Notes
and the Series A-3 Notes being hereinafter referred to collectively as the
“Series A Notes”) outstanding under that Note Purchase Agreement, dated as of
May 15, 2015 (as from time to time amended, amended and restated or
supplemented, the “Note Purchase Agreement”), between the Company and the
Purchasers named therein, is entitled to the benefits thereof together with
additional Series of Notes from time to time issued thereunder (the
“Supplemental Notes,” and collectively with the Series A Notes, the “Notes”).
Each holder of this Note will be deemed, by its acceptance hereof, (i) to have
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) to have made the representation set forth in
Section 6.1 and Section 6.2 and (iii) to have agreed to the covenants and
agreements of the holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

E-1-C-2



--------------------------------------------------------------------------------

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

E-1-C-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION By:

 

[Title]

 

E-1-C-4



--------------------------------------------------------------------------------

[FORM OF SUPPLEMENTAL NOTE]

STERIS CORPORATION

    % Senior Note, Series     , due                  ,         

 

No. [            ] [Date] $[        ] PPN[            ]

FOR VALUE RECEIVED, the undersigned, STERIS CORPORATION (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Ohio, hereby promises to pay to [                    ], or registered assigns,
the principal sum of [            ] DOLLARS on                  ,         , with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of     % per annum from the date
hereof, payable semiannually, on the     day of          and              in
each year, commencing with the [            ] or [            ] next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law on any overdue payment (including any
overdue prepayment) of principal, any overdue payment of interest and any
overdue payment of any Make-Whole Amount (as defined in the Note Purchase
Agreement referred to below), payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand), at a rate per annum from
time to time equal to     %. Capitalized terms used in this Note and not
otherwise defined shall have the meanings set forth in the hereinafter defined
Note Purchase Agreement. Payments of principal of, interest on and any
Make-Whole Amount with respect to this Note are to be made in lawful money of
the United States of America at [    ] or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Series     
Notes”) issued pursuant to a Supplemental Note Purchase Agreement dated as of
            to that Note Purchase Agreement, dated as of May 15, 2015 (as from
time to time amended, amended and restated or supplemented, the “Note Purchase
Agreement”), between the Company and the Purchasers named therein and is
entitled to the benefits thereof, together with additional Series of Notes from
time to time issued thereunder (the “Supplemental Notes,” and collectively with
the notes issued under the Note Purchase Agreement, the “Notes”). Each holder of
this Note will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) to have made the representation set forth in Section 6.1 and
Section 6.2 and (iii) to have agreed to the covenants and agreements of the
holders set forth in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

EXHIBIT 1.5

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.] [This Note is [also] subject
to [optional] prepayment, in whole or from time to time in part, at the times
and on the terms specified in the Note Purchase Agreement, but not otherwise.]

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights and
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State which would require
application of the laws of the jurisdiction other than such State.

 

STERIS CORPORATION By:

 

[Title]

 

E-1.5-2



--------------------------------------------------------------------------------

FORM OF AFFILIATE GUARANTY

[ATTACHED]

 

EXHIBIT 2.2(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

AFFILIATE GUARANTY

Dated as of May 15, 2015

 

Re:

$125,000,000 3.45% Senior Notes, Series A-1, due May 14, 2025;

$125,000,000 3.55% Senior Notes, Series A-2, due May 14,  2027; and

$100,000,000 3.70% Senior Notes, Series A-3, due May 14, 2030 of

STERIS CORPORATION

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of the Agreement)

 

SECTION    HEADING    PAGE  

SECTION 1.

  

DEFINITIONS

     4   

SECTION 2.

  

GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT

     4   

SECTION 3.

  

GUARANTY OF PAYMENT AND PERFORMANCE

     5   

SECTION 4.

  

GENERAL PROVISIONS RELATING TO THE GUARANTY

     5   

SECTION 5.

  

REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS

     10   

SECTION 6.

  

GUARANTOR COVENANTS

     11   

SECTION 7.

  

PAYMENTS FREE AND CLEAR OF TAXES

     12   

SECTION 8.

  

GOVERNING LAW

     13   

SECTION 9.

  

CURRENCY OF PAYMENTS, INDEMNIFICATION

     14   

SECTION 10.

  

AMENDMENTS, WAIVERS AND CONSENTS

     14   

SECTION 11.

  

NOTICES

     15   

SECTION 12.

  

MISCELLANEOUS

     16   

SECTION 13.

  

RELEASE

     16   

 

E-2.2(a)-2



--------------------------------------------------------------------------------

AFFILIATE GUARANTY

 

  Re: $125,000,000 3.45% Senior Notes, Series A-1, due May 14, 2025

$125,000,000 3.55% Senior Notes, Series A-2, due May 14, 2027

$100,000,000 3.70% Senior Notes, Series A-3, due May 14, 2030

This AFFILIATE GUARANTY dated as of May 15, 2015 (the or this “Guaranty”) is
entered into on a joint and several basis by each of the undersigned, together
with any entity which may become a party hereto by execution and delivery of a
Guaranty Supplement in substantially the form set forth as Exhibit A hereto (a
“Guaranty Supplement”) (which parties are hereinafter referred to individually
as a “Guarantor” and collectively as the “Guarantors”).

R E C I T A L S

A. Each Guarantor is an affiliate of STERIS Corporation, an Ohio corporation
(the “Company”).

B. In order to obtain funds for the purposes set forth in Schedule 5.14 to the
Note Purchase Agreement, the Company entered into that certain Note Purchase
Agreement dated as of May 15, 2015 (the “Note Purchase Agreement”) between the
Company and each of the Purchasers as defined therein providing for, inter alia,
the issue and sale by the Company of (a) $125,000,000 aggregate principal amount
of its 3.45% Senior Notes, Series A-1, due May 14, 2025 (the “Series A-1
Notes”), (b) $125,000,000 aggregate principal amount of its 3.55% Senior Notes,
Series A-2, due May 14, 2027 (the “Series A-2 Notes”), and (c) $100,000,000
aggregate principal amount of its 3.70% Senior Notes, Series A-3, due May 14,
2030 (the “Series A-3 Notes”; the Series A-1 Notes, the Series A-2 Notes and the
Series A-3 Notes are hereinafter referred to as the “Series A Notes”). Each
holder of a Note shall be referred to as a “Holder”.

C. The Holders have required as a condition to their agreement to enter into the
Note Purchase Agreement that the Company cause each of the undersigned to enter
into this Guaranty and that the Reporting Entity (as defined in the Note
Purchase Agreement) cause each Affiliate

 

E-2.2(a)-3



--------------------------------------------------------------------------------

(as defined in the Note Purchase Agreement) other than the Company that after
the date hereof becomes an obligor under or delivers a guaranty pursuant to a
Material Credit Facility (as defined in the Note Purchase Agreement) to enter
into a Guaranty Supplement and the Company has agreed to cause each of the
undersigned to execute this Guaranty and the Reporting Entity shall cause such
additional Affiliates to execute a Guaranty Supplement, in each case in order to
induce the Holders to enter into the Note Purchase Agreement and thereby benefit
the Reporting Entity and its Subsidiaries.

D. Each of the Guarantors will derive substantial direct and indirect benefit
from the Note Purchase Agreement and the issuance of the Series A Notes to the
Holders.

NOW, THEREFORE, as required by the Note Purchase Agreement and in consideration
of the premises and other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, each Guarantor does hereby covenant
and agree, jointly and severally, intending to be legally bound as follows:

 

SECTION 1. DEFINITIONS.

Capitalized terms used herein shall have the meanings set forth in the Note
Purchase Agreement unless herein defined or the context shall otherwise require.

 

SECTION 2. GUARANTY OF NOTES AND NOTE PURCHASE AGREEMENT.

(a) Subject to the limitation set forth in Section 2(b) hereof and to the
provisions of Section 13 hereof, each Guarantor jointly and severally does
hereby absolutely and unconditionally guarantee unto the Holders: (1) the full
and prompt payment of the principal of, Make-Whole Amount, if any, and interest
on the Notes from time to time outstanding, as and when such payments shall
become due and payable whether by lapse of time, upon redemption or prepayment,
by extension or by acceleration or declaration or otherwise (including (to the
extent legally enforceable) interest due on overdue payments of principal,
Make-Whole Amount, if any, or interest at the rate set forth in the Notes and
interest accruing at the then applicable rate provided in the Notes after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
in Federal or other immediately available funds of the United States of America
which at the time of payment or demand therefor shall be legal tender for the
payment of public and private debts, (2) the full and prompt performance and
observance by the Company of each and all of the obligations, covenants and
agreements required to be performed or owed by the Company under the terms of
the Notes and the Note Purchase Agreement and (3) the full and prompt payment,
upon demand by any Holder, of all reasonable actual out of pocket costs and
expenses, legal or otherwise (including attorneys’ fees), if any, as shall have
been expended or incurred in the protection or enforcement of any rights,
privileges or liabilities in favor of the Holders under or in respect of the
Notes, the Note Purchase Agreement or under this Guaranty or in any consultation
or action in connection therewith or herewith and in each and every case
irrespective of the validity, regularity, or enforcement of any of the Notes or
the Note Purchase Agreement or any of the terms thereof or any other like
circumstance or circumstances.

(b) The liability of each Guarantor under this Guaranty shall not exceed an
amount equal to a maximum amount as will, after giving effect to such maximum
amount and all other liabilities of such Guarantor, contingent or otherwise,
result in the obligations of such Guarantor hereunder not constituting a
fraudulent transfer, obligation or conveyance.

 

E-2.2(a)-4



--------------------------------------------------------------------------------

SECTION 3. GUARANTY OF PAYMENT AND PERFORMANCE.

This is a guaranty of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Purchase Agreement be brought against the
Company or any other Person or that resort be had to any direct or indirect
security for the Notes or for this Guaranty or any other remedy. Any Holder may,
at its option, proceed hereunder against any Guarantor in the first instance to
collect monies when due, the payment of which is guaranteed hereby, without
first proceeding against the Company or any other Person and without first
resorting to any direct or indirect security for the Notes or for this Guaranty
or any other remedy. The liability of each Guarantor hereunder shall in no way
be affected or impaired by any acceptance by any Holder of any direct or
indirect security for, or other guaranties of, any Debt, liability or obligation
of the Company or any other Person to any Holder or by any failure, delay,
neglect or omission by any Holder to realize upon or protect any such
guaranties, Debt, liability or obligation or any notes or other instruments
evidencing the same or any direct or indirect security therefor or by any
approval, consent, waiver, or other action taken, or omitted to be taken by any
such Holder.

The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guaranty
ceasing to be binding as a continuing security on any other of them.

 

SECTION 4. GENERAL PROVISIONS RELATING TO THE GUARANTY.

(a) Each Guarantor hereby consents and agrees that any Holder or Holders from
time to time, with or without any further notice to or assent from any other
Guarantor may, without in any manner affecting the liability of any Guarantor
under this Guaranty, and upon such terms and conditions as any such Holder or
Holders may deem advisable:

(1) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligations of
the Company on the Notes, or waive any Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or this Guaranty;
or

(2) sell, release, surrender, modify, impair, exchange or substitute any and all
property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any Debt, liability or obligation of the Company or of any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes; or

(3) settle, adjust or compromise any claim of the Company against any other
Person secondarily or otherwise liable for any Debt, liability or obligation of
the Company on the Notes.

 

E-2.2(a)-5



--------------------------------------------------------------------------------

Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.

(b) Each Guarantor hereby waives, to the fullest extent permitted by law:

(1) notice of acceptance of this Guaranty by the Holders or of the creation,
renewal or accrual of any liability of the Company, present or future, or of the
reliance of such Holders upon this Guaranty (it being understood that every
Debt, liability and obligation described in Section 2 hereof shall conclusively
be presumed to have been created, contracted or incurred in reliance upon the
execution of this Guaranty);

(2) demand of payment by any Holder from the Company or any other Person
indebted in any manner on or for any of the Debt, liabilities or obligations
hereby guaranteed; and

(3) presentment for the payment by any Holder or any other Person of the Notes
or any other instrument, protest thereof and notice of its dishonor to any party
thereto and to such Guarantor.

The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination (other than by payment in full of the Notes and the
obligations of the Company under the Note Purchase Agreement), whether by reason
of any claim of any character whatsoever or otherwise and shall not be subject
to any defense, set-off, counterclaim (other than any compulsory counterclaim),
recoupment or termination whatsoever.

(c) Subject to Section 13 hereof, the obligations of the Guarantors hereunder
shall be binding upon the Guarantors and their successors and assigns, and shall
remain in full force and effect until the entire principal, interest and
Make-Whole Amount, if any, on the Notes and all other sums due pursuant to
Section 2 shall have been paid and such obligations shall not be affected,
modified or impaired upon the happening from time to time of any event,
including without limitation any of the following, whether or not with notice to
or the consent of the Guarantors:

(1) the genuineness, validity, regularity or enforceability of the Notes, the
Note Purchase Agreement or any other agreement or any of the terms of any
thereof, the continuance of any obligation on the part of the Company, any other
Guarantors or any

 

E-2.2(a)-6



--------------------------------------------------------------------------------

other Person on or in respect of the Notes or under the Note Purchase Agreement
or any other agreement or the power or authority or the lack of power or
authority of the Company to issue the Notes or the Company to execute and
deliver the Note Purchase Agreement or any other agreement or of any other
Guarantors to execute and deliver this Guaranty or any other agreement or to
perform any of its obligations hereunder or the existence or continuance of the
Company or any other Person as a legal entity; or

(2) any default, failure or delay, willful or otherwise, in the performance by
the Company, any other Guarantor or any other Person of any obligations of any
kind or character whatsoever under the Notes, the Note Purchase Agreement, this
Guaranty or any other agreement; or

(3) any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company, any other Guarantor or any other Person or in respect
of the property of the Company, any other Guarantor or any other Person or any
merger, consolidation, reorganization, dissolution, liquidation, the sale of all
or substantially all of the assets of or winding up of the Company, any other
Guarantor or any other Person; or

(4) impossibility or illegality of performance on the part of the Company, any
other Guarantor or any other Person of its obligations under the Notes, the Note
Purchase Agreement, this Guaranty or any other agreements; or

(5) in respect of the Company, any other Guarantors or any other Person, any
change of circumstances, whether or not foreseen or foreseeable, whether or not
imputable to the Company, any other Guarantors or any other Person, or other
impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any other Guarantors or any other Person and whether or not of the
kind hereinbefore specified; or

(6) any attachment, claim, demand, charge, Lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by the Company, any
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Purchase Agreement or this Guaranty, so that such sums
would be rendered inadequate or would be unavailable to make the payments herein
provided; or

(7) any order, judgment, decree, ruling or regulation (whether or not valid) of
any court of any nation or of any political subdivision thereof or any body,
agency, department,

 

E-2.2(a)-7



--------------------------------------------------------------------------------

official or administrative or regulatory agency of any thereof or any other
action, happening, event or reason whatsoever which shall delay, interfere with,
hinder or prevent, or in any way adversely affect, the performance by the
Company, any Guarantor or any other Person of its respective obligations under
or in respect of the Notes, the Note Purchase Agreement, this Guaranty or any
other agreement; or

(8) the failure of any Guarantor to receive any benefit from or as a result of
its execution, delivery and performance of this Guaranty; or

(9) any failure or lack of diligence in collection or protection, failure in
presentment or demand for payment, protest, notice of protest, notice of default
and of nonpayment, any failure to give notice to any Guarantor of failure of the
Company, any Guarantor or any other Person to keep and perform any obligation,
covenant or agreement under the terms of the Notes, the Note Purchase Agreement,
this Guaranty or any other agreement or failure to resort for payment to the
Company, any other Guarantor or to any other Person or to any other guaranty or
to any property, security, Liens or other rights or remedies; or

(10) the acceptance of any additional security or other guaranty, the advance of
additional money to the Company or any other Person, the renewal or extension of
the Notes or amendments, modifications, consents or waivers with respect to the
Notes, the Note Purchase Agreement or any other agreement, or the sale, release,
substitution or exchange of any security for the Notes; or

(11) any merger or consolidation of the Company, any other Guarantor or any
other Person into or with any other Person or any sale, lease, transfer or other
disposition of any of the assets of the Company, any other Guarantor or any
other Person to any other Person, or any change in the ownership of any shares
of the Company, any other Guarantor or any other Person; or

(12) any defense whatsoever that: (i) the Company or any other Person might have
to the payment of the Notes (principal, Make-Whole Amount, if any, or interest),
other than payment thereof in Federal or other immediately available funds, or
(ii) the Company or any other Person might have to the performance or observance
of any of the provisions of the Notes, the Note Purchase Agreement or any other
agreement, whether through the satisfaction or purported satisfaction by the
Company, any other Guarantor or any other Person of its debts due to any cause
such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise, other than
the defense of indefeasible payment in full in cash of the Notes; or

(13) any act or failure to act with regard to the Notes, the Note Purchase
Agreement, this Guaranty or any other agreement or anything which might vary the
risk of any Guarantor or any other Person; or

(14) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, any Guarantor or any other Person in respect of the
obligations of any Guarantor or other Person under this Guaranty or any other
agreement, other than the defense of indefeasible payment in full in cash of the
Notes;

 

E-2.2(a)-8



--------------------------------------------------------------------------------

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except pursuant to Section 13 hereof and by the payment of the principal of,
Make-Whole Amount, if any, and interest on the Notes in accordance with their
respective terms whenever the same shall become due and payable as in the Notes
provided and all other sums due and payable under the Note Purchase Agreement,
at the place specified in and all in the manner and with the effect provided in
the Notes and the Note Purchase Agreement, as each may be amended or modified
from time to time. Without limiting the foregoing, it is understood that
repeated and successive demands may be made and recoveries may be had hereunder
as and when, from time to time, the Company shall default under or in respect of
the terms of the Notes or the Note Purchase Agreement and that notwithstanding
recovery hereunder for or in respect of any given default or defaults by the
Company under the Notes or the Note Purchase Agreement, this Guaranty shall
remain in full force and effect and shall apply to each and every subsequent
default.

(d) All rights of any Holder may be transferred or assigned at any time and
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of such Note in accordance with the Note Purchase
Agreement whether with or without the consent of or notice to the Guarantors
under this Guaranty or to the Company.

(e) To the extent of any payments made under this Guaranty, the Guarantors shall
be subrogated to the rights of the Holder or Holders upon whose Notes such
payment was made, but each Guarantor covenants and agrees that such right of
subrogation shall be junior and subordinate in right of payment to the prior
indefeasible final payment in cash in full of all amounts due and owing by the
Company with respect to the Notes and the Note Purchase Agreement and by the
Guarantors under this Guaranty, and the Guarantors shall not take any action to
enforce such right of subrogation, and the Guarantors shall not accept any
payment in respect of such right of subrogation, until all amounts due and owing
by the Company under or in respect of the Notes and the Note Purchase Agreement
and all amounts due and owing by the Guarantors hereunder have indefeasibly been
finally paid in cash in full. If any amount shall be paid to any Guarantor in
violation of the preceding sentence at any time prior to the indefeasible
payment in cash in full (or other satisfaction agreed to by the Holders) of the
Notes and all other amounts payable under the Notes, the Note Purchase Agreement
and this Guaranty, such amount shall be held in trust for the benefit of the
Holders and shall, except to the extent the Holders have received payment,
promptly be paid to the Holders to be credited and applied to the amounts due or
to become due with respect to the Notes and all other amounts payable under the
Note Purchase Agreement and this Guaranty, whether matured or unmatured. Each
Guarantor acknowledges that it has received direct and indirect benefits from
the financing arrangements contemplated by the Note Purchase Agreement and that
the waiver set forth in this paragraph (e) is knowingly made as a result of the
receipt of such benefits.

 

E-2.2(a)-9



--------------------------------------------------------------------------------

(f) To the extent of any payments made under this Guaranty, each Guarantor
making such payment shall have a right of contribution from the other
Guarantors, but such Guarantor covenants and agrees that such right of
contribution shall be subordinate in right of payment to the rights of the
Holders for which full payment has not been made or provided for and, to that
end, such Guarantor agrees not to claim or enforce any such right of
contribution unless and until all of the Notes and all other sums due and
payable under the Note Purchase Agreement have been fully and irrevocably paid
and discharged.

(g) Each Guarantor agrees that to the extent the Company, any other Guarantor or
any other Person makes any payment on any Note, which payment or any part
thereof is subsequently invalidated, voided, declared to be fraudulent or
preferential, set aside, recovered, rescinded, or otherwise defeased or is
required to be retained by or repaid to a trustee, receiver, or any other Person
under any bankruptcy code, common law, or equitable cause, then and to the
extent of such payment, the obligation or the part thereof intended to be
satisfied shall be revived and continued in full force and effect with respect
to the Guarantors’ obligations hereunder, as if said payment had not been made.
The liability of the Guarantors hereunder shall not be reduced or discharged, in
whole or in part, by any payment to any Holder from any source that is
thereafter paid, returned or refunded in whole or in part by reason of the
assertion of a claim of any kind relating thereto, including, but not limited
to, any claim for breach of contract, breach of warranty, preference,
illegality, invalidity, or fraud asserted by any account debtor or by any other
Person.

(h) No Holder shall be under any obligation: (1) to marshal any assets in favor
of the Guarantors or in payment of any or all of the liabilities of the Company
under or in respect of the Notes or the obligations of the Guarantors hereunder
or (2) to pursue any other remedy that the Guarantors may or may not be able to
pursue themselves and that may lighten the Guarantors’ burden, any right to
which each Guarantor hereby expressly waives.

(i) The obligations of each Guarantor under this Guaranty rank pari passu in
right of payment with all other Debt of such Guarantor which is not secured or
which is not expressly subordinated in right of payment to any other unsecured
Debt of such Guarantor.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS.

Each Guarantor represents and warrants to each Holder that:

(a) Such Guarantor is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization (if applicable), and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on (1) the
business, operations, affairs, financial condition, assets or properties of the
Company and its subsidiaries, taken as a whole, or (2) the ability of such
Guarantor to perform its obligations under this Guaranty, or (3) the validity or
enforceability of this Guaranty. Such Guarantor has the power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Guaranty and to perform the provisions hereof.

 

E-2.2(a)-10



--------------------------------------------------------------------------------

(b) This Guaranty has been duly authorized by all necessary action on the part
of such Guarantor, and upon execution and delivery of this Guaranty and of the
Note Purchase Agreement and receipt of consideration for the Note Purchase
Agreement and the Notes, this Guaranty will constitute a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by
(1) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(c) The execution, delivery and performance by such Guarantor of this Guaranty
will not (1) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of such
Guarantor under any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, charter document or by-law, or any other material agreement or
instrument to which such Guarantor is bound or by which such Guarantor or any of
its properties may be bound or affected, (2) conflict with or result in a breach
of any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Guarantor or (3) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Guarantor.

(d) No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority by the Guarantor is required in
connection with the execution, delivery or performance by such Guarantor of this
Guaranty.

(e) Such Guarantor on a consolidated basis has capital not unreasonably small in
relation to its business or any contemplated or undertaken transaction and has
assets having a value both at fair valuation and at present fair salable value
greater than the amount required to pay its debts as they become due and greater
than the amount that will be required to pay its probable liability on its
existing debts as they become absolute and matured. Such Guarantor does not
intend to incur or believe that it will incur, debts beyond its ability to pay
such debts as they become due. Such Guarantor will not be rendered insolvent by
the execution and delivery of, and performance of its obligations under, this
Guaranty. Such Guarantor does not intend to hinder, delay or defraud its
creditors by or through the execution and delivery of, or performance of its
obligations under, this Guaranty.

 

SECTION 6. GUARANTOR COVENANTS.

From and after the date hereof and continuing so long as any amount on the Notes
remains unpaid (i) each Guarantor (other than the Reporting Entity) agrees to
comply with the terms and provisions of Sections 9.1, 9.2, 9.3, 9.4 and 9.5 of
the Note Purchase Agreement, insofar as such provisions apply to such Guarantor,
as if such provisions referred to such Guarantor, and (ii) the Reporting Entity
agrees to comply with the terms and provisions of the Note Purchase Agreement,
insofar as such provisions apply to the Reporting Entity.

 

E-2.2(a)-11



--------------------------------------------------------------------------------

SECTION 7. PAYMENTS FREE AND CLEAR OF TAXES.

(a) Each payment by a Foreign Guarantor shall be made, under all circumstances,
without reduction for, and free from and clear of, and without deduction or
withholding for or because of, any and all present or future taxes, levies,
imposts, duties or similar governmental assessments and charges (but not
including, for the avoidance of doubt, any taxes, levies, imposts, duties or
other governmental assessments or charges imposed on or measured by reference to
the income, receipts or gains of the relevant Holder, or any branch profits
taxes, or any taxes, levies, imposts, duties or other governmental assessments
or charges imposed as a result of a present or former connection of the relevant
Holder with the jurisdiction imposing such tax, levy, impost, duty or other
governmental assessment or charge) imposed, levied, collected, assessed, or
required to be deducted or withheld by the government of any country or
jurisdiction (or any authority therein or thereof), other than the United States
of America or any political subdivision or authority therein or thereof, from
which payments hereunder or on or in respect of the Notes are actually made
(hereinafter called “Non-U.S. Taxes”), unless such imposition, levy, collection,
assessment, deduction or withholding is required by law. If a Foreign Guarantor
is required by law to make any payment pursuant to this Guaranty subject to such
deduction or withholding, then such Guarantor shall forthwith (a) pay over to
the government or taxing authority imposing such tax the full amount required to
be so deducted or withheld (including the full amount required to be deducted or
withheld from or otherwise paid by such Guarantor in respect of the Tax
Indemnity Amounts (as defined below)), and (b) pay each Holder such additional
amounts (“Tax Indemnity Amounts”) as may be necessary in order that the net
amount of every payment made to each Holder, after provision for payment of such
Non-U.S. Taxes (including any required deduction, withholding or other payment
of tax on or with respect to such Tax Indemnity Amounts), shall be equal to the
amount which such Holder would have received had there been no deduction or
withholding. Notwithstanding the provisions of this Section 7(a), no such Tax
Indemnity Amounts shall be payable for or on account of any tax, levy, impost,
duty, assessment or other governmental charge that is imposed or withheld by
reason of the failure of the Holder to complete, execute and deliver to such
Guarantor any form or document to the extent applicable to such Holder that
would enable such Guarantor to make payments pursuant to this Section 7 in the
Guaranty without, or at a reduced rate of, deduction or withholding for taxes,
levies, imposts, duties, assessments or governmental charges, which form or
document shall be delivered prior to the making of any payment by such Guarantor
hereunder, and in any event within twenty days of a written request therefor by
such Guarantor (and any such Holder shall promptly provide such updated forms or
documents in the event forms or documents previously submitted by such Holder
become inaccurate or obsolete). Notwithstanding anything to the contrary herein,
Tax Indemnity Amounts shall be payable pursuant to this Section 7 only to the
extent that the net amount that would otherwise be received by a Holder with
respect to a payment by a Foreign Guarantor pursuant to this Guaranty, after
such Foreign Guarantor has deducted or withheld any Non-U.S. Taxes as required
by law, is less than the net amount such Holder would have received had such
payment been made by the Company on the applicable Notes.

(b) HMRC DT Treaty Passport Scheme

Any Holder who holds a passport under the HMRC DT Treaty Passport Scheme, and
which wishes that scheme to apply to this Guaranty, shall include an indication
to that effect by

 

E-2.2(a)-12



--------------------------------------------------------------------------------

providing its HMRC DT Treaty Passport Scheme reference number and its
jurisdiction of tax residence as follows: (a) in the case of each Purchaser,
providing such information (i) in Schedule A to the Note Purchase Agreement at
the date of the Note Purchase Agreement or (ii) in a written notice delivered to
the Reporting Entity in accordance with Section 18 of the Note Purchase
Agreement prior to the date that a Holder has proceeded against any United
Kingdom resident Guarantor under this Guaranty, and (b) in the case of any
transferee of a Note, providing such information in writing to the Reporting
Entity in accordance with Section 18 of the Note Purchase Agreement at the time
of transfer.

Where a Holder has provided its HMRC DT Treaty Passport Scheme reference number
and jurisdiction of tax residence as provided above, the Reporting Entity shall
use its commercially reasonable efforts to file (if it is an entity resident in
the United Kingdom) or cause to be filed in respect of any United Kingdom
resident Guarantor a duly completed form DTTP2 or any prescribed replacement
form in respect of such Holder with HMRC within 30 business days after a Holder
has proceeded against any United Kingdom resident Guarantor under this Guaranty
and shall provide such Holder with a copy of that filing if so requested by such
Holder.

 

SECTION 8. GOVERNING LAW.

(a) THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK APPLICABLE THEREIN.

(b) Each Guarantor hereby (1) irrevocably submits and consents to the
jurisdiction of the federal court located within the County of New York, State
of New York (or if such court lacks jurisdiction, the State courts located
therein), and irrevocably agrees that all actions or proceedings relating to
this Guaranty may be litigated in such courts, and (2) waives any objection
which it may have based on improper venue or forum non conveniens to the conduct
of any proceeding in any such court and waives personal service of any and all
process upon it, and (3) consents that all such service of process be made by
delivery to it at the address of such Person set forth in Section 11 below or to
its agent referred to below at such agent’s address set forth below (with a
courtesy copy to such Guarantor at the address set forth in Section 11) and that
service so made shall be deemed to be completed upon actual receipt. Each
Guarantor hereby irrevocably appoints the Company, as its agent for the purpose
of accepting service of any process. In the event the Company (or any successor
thereto) shall in accordance with the terms of the Note Purchase Agreement be
organized under the laws of any jurisdiction other than any state of the United
States or the District of Columbia, each Guarantor agrees it shall irrevocably
appoint CT Corporation System, with an office on the date hereof at 111 Eighth
Avenue, New York, New York 10011, as its agent for the purpose of accepting
service of any process within the State of New York. Nothing contained in this
section shall affect the right of any Holder to serve legal process in any other
manner permitted by law or to bring any action or proceeding in the courts of
any jurisdiction against a Guarantor or to enforce a judgment obtained in the
courts of any other jurisdiction.

(c) The parties hereto waive any right to have a jury participate in resolving
any dispute, whether sounding in contract, tort, or otherwise, between them
arising out of, connected with, related to or incidental to the relationship
established between them in connection with this

 

E-2.2(a)-13



--------------------------------------------------------------------------------

Guaranty, any financing agreement, any loan party document or any other
instrument, document or agreement executed or delivered in connection herewith
or the transactions related hereto. The parties hereto hereby agree and consent
that any such claim, demand, action or cause of action shall be decided by court
trial without a jury and that any of them may file an original counterpart or a
copy of this Guaranty with any court as written evidence of the consent of the
parties hereto to the waiver of their right to trial by jury.

 

SECTION 9. CURRENCY OF PAYMENTS, INDEMNIFICATION.

Any payment made by a Guarantor to any Holder for the account of any such Holder
in respect of any amount payable by a Guarantor shall be made in the lawful
currency of the United States of America (“U.S. Dollars”). Any amount received
or recovered by such Holder other than in U.S. Dollars (whether as a result of,
or of the enforcement of, a judgment or order of any court, or in the
liquidation or dissolution of a Guarantor or otherwise) in respect of any such
sum expressed to be due hereunder or under the Notes shall constitute a
discharge of a Guarantor only to the extent of the amount of U.S. Dollars which
such Holder is able, in accordance with normal banking procedures, to purchase
with the amount so received or recovered in that other currency on the date of
the receipt or recovery (or, if it is not practicable to make that purchase on
such date, on the first date on which it is practicable to do so). If the amount
of U.S. Dollars so purchased is less than the amount of U.S. Dollars expressed
to be due hereunder or under the Notes, such Guarantor agrees as a separate and
independent obligation from the other obligations herein, notwithstanding any
such judgment, to indemnify the Holder against the loss. If the amount of U.S.
Dollars so purchased exceeds the amount of U.S. Dollars expressed to be due
hereunder or under the Notes, then such Holder agrees to promptly remit such
excess to such Guarantor.

 

SECTION 10. AMENDMENTS, WAIVERS AND CONSENTS.

(a) This Guaranty may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), with (and only with) the written
consent of each Guarantor and the Required Holders; provided, that without the
written consent of all of the Holders, no such waiver, modification, alteration
or amendment shall be effective which will reduce the scope of the guaranty set
forth in this Guaranty, amend any of the terms or provisions of Section 2 or 6
hereof or amend this Section 10. No such amendment or modification shall extend
to or affect any obligation not expressly amended or modified or impair any
right consequent thereon.

(b) The Guarantors will provide each Holder (irrespective of the amount of Notes
then owned by it) with sufficient information, sufficiently far in advance of
the date a decision is required, to enable such Holder to make an informed and
considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof. The Guarantors will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to the provisions of this Section 10 to each Holder promptly following the date
on which it is executed and delivered by, or receives the consent or approval
of, the requisite Holders.

 

E-2.2(a)-14



--------------------------------------------------------------------------------

(c) The Company will not directly or indirectly pay or cause to be paid any
remuneration, whether by way of fee or otherwise, or grant any security, to any
Holder as consideration for or as an inducement to the entering into by any
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.

(d) Any amendment or waiver consented to as provided in this Section 10 applies
equally to all Holders and is binding upon them and upon each future Holder and
upon the Guarantors. No such amendment or waiver will extend to or affect any
obligation, covenant or agreement not expressly amended or waived or impair any
right consequent thereon. No course of dealing between the Guarantors and any
Holder nor any delay in exercising any rights hereunder shall operate as a
waiver of any rights of any Holder. As used herein, the term “this Guaranty” and
references thereto shall mean this Guaranty as it may from time to time be
amended or supplemented.

(e) Solely for the purpose of determining whether the Holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.

 

SECTION 11. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) electronically (including by telefacsimile if the sender on the same
day sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid) or e-mail) or (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by a recognized overnight
delivery service (with charges prepaid). Any such notice must be sent:

(1) if to a Holder listed on Schedule A of the Note Purchase Agreement or such
Holder’s nominee, to such Holder or such Holder’s nominee at the address
specified for such communications on Schedule A, or at such other address as
such Holder or such Holder’s nominee shall have specified to any Guarantor or
the Company in writing,

(2) if to any other Holder, to such Holder at such address as such Holder shall
have specified to any Guarantor or the Company in writing, or

(3) if to any Guarantor, to such Guarantor c/o the Company at its address set
forth at the beginning of the Note Purchase Agreement to the attention of
Corporate Treasurer, or at such other address as such Guarantor shall have
specified to the Holders in writing.

Notices under this Section 11 will be deemed given only when actually received.
Notices and other communications sent electronically shall be deemed received on
the day such notices or other communications are sent unless such notice or
other communication is not sent during the normal business hours of the
recipient, in which case such notice or communication shall be deemed to have
been sent at the opening of business on the next business day.

 

E-2.2(a)-15



--------------------------------------------------------------------------------

SECTION 12. MISCELLANEOUS.

(a) No remedy herein conferred upon or reserved to any Holder is intended to be
exclusive of any other available remedy or remedies, but each and every such
remedy shall be cumulative and shall be in addition to every other remedy given
under this Guaranty now or hereafter existing at law or in equity. No delay or
omission to exercise any right or power accruing upon any default, omission or
failure of performance hereunder shall impair any such right or power or shall
be construed to be a waiver thereof but any such right or power may be exercised
from time to time and as often as may be deemed expedient. In order to entitle
any Holder to exercise any remedy reserved to it under the Guaranty, it shall
not be necessary for such Holder to physically produce its Note in any
proceedings instituted by it or to give any notice, other than such notice as
may be herein expressly required.

(b) The Guarantors will pay all sums becoming due under this Guaranty by the
method and at the address specified in the Note Purchase Agreement, or by such
other method or at such other address as any Holder shall have from time to time
specified to the Guarantors in writing for such purpose, without the
presentation or surrender of this Guaranty or any Note.

(c) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

(d) If the whole or any part of this Guaranty shall be now or hereafter become
unenforceable against any one or more of the Guarantors for any reason
whatsoever or if it is not executed by any one or more of the Guarantors, this
Guaranty shall nevertheless be and remain fully binding upon and enforceable
against each other Guarantor as if it had been made and delivered only by such
other Guarantors.

(e) This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of each Holder and its successors and
assigns so long as its Notes remain outstanding and unpaid.

(f) This Guaranty may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

SECTION 13. RELEASE.

Notwithstanding anything that may be contained herein to the contrary, the
Holders agree that, in accordance with, and pursuant to the requirements of,
Section 2.2(e) of the Note Purchase

 

E-2.2(a)-16



--------------------------------------------------------------------------------

Agreement, this Guaranty (other than, if New Steris Limited is the Reporting
Entity, with respect to New Steris Limited) shall be automatically released and
discharged without the necessity of further action on the part of the Holders
if, and to the extent, the corresponding guaranty given pursuant to the terms of
each Material Credit Facility is released and discharged; provided that in the
event the Guarantor shall again become obligated under or with respect to the
previously discharged Guaranty pursuant to the terms and provisions of the Note
Purchase Agreement, then the obligations of such Guarantor under this Guaranty
shall be reinstated and any release thereof previously given shall be deemed
null and void, and such Guaranty shall again benefit the Holders on an equal and
pro rata basis. Any release by the Holders shall be deemed to have occurred
concurrently with the release and discharge under the Material Credit
Facilities. The Company shall promptly notify the Holders of any release of a
Affiliate Guaranty pursuant to this Section 13 and shall deliver evidence of any
release or discharge of a guaranty or Lien in customary form.

[Intentionally Blank]

 

E-2.2(a)-17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Affiliate Guaranty to be
duly executed by an authorized representative as of the date hereof.

 

AMERICAN STERILIZER COMPANY INTEGRATED MEDICAL SYSTEMS INTERNATIONAL, INC.
STERIS EUROPE, INC. STERIS INC. UNITED STATES ENDOSCOPY GROUP, INC. By:

 

Name: Michael J. Tokich Title: President ISOMEDIX INC. ISOMEDIX OPERATIONS INC.
By: 

 

Name: Michael J. Tokich Title: Vice President and Secretary

[Signature Page to Affiliate Guaranty]

 

E-2.2(a)-18



--------------------------------------------------------------------------------

ACCEPTED AND AGREED: STERIS CORPORATION By: 

 

Name: Michael J. Tokich Title: Senior Vice President, Chief Financial Officer
and Treasurer

[Signature Page to Affiliate Guaranty]

 

E-2.2(a)-19



--------------------------------------------------------------------------------

GUARANTY SUPPLEMENT

To the Holders of the Series A Notes, (each, as

hereinafter defined) of STERIS Corporation

(the “Company”)

Ladies and Gentlemen:

WHEREAS, in order to obtain funds for the purposes set forth in Schedule 5.14 to
the Note Purchase Agreement, the Company entered into that certain Note Purchase
Agreement dated as of May 15, 2015 (the “Note Purchase Agreement”) between the
Company and each of the Holders as defined therein providing for, inter alia,
the issue and sale by the Company of (a) $125,000,000 aggregate principal amount
of its 3.45% Senior Notes, Series A-1, due May 14, 2025 (the “Series A-1
Notes”), (b) $125,000,000 aggregate principal amount of its 3.55% Senior Notes,
Series A-2, due May 14, 2027 (the “Series A-2 Notes”), and (c) $100,000,000
aggregate principal amount of its 3.70% Senior Notes, Series A-3, due May 14,
2030 (the “Series A-3 Notes”; the Series A-1 Notes, the Series A-2 Notes and the
Series A-3 Notes are hereinafter referred to as the “Series A Notes”). Each
Holder of a Note shall be referred to as a “Holder”.

WHEREAS, as a condition precedent to the entering into the Note Purchase
Agreement by the Holders, the Holders required that certain affiliates of the
Company enter into an Affiliate Guaranty as security for the Notes (the
“Guaranty”).

Pursuant to Section 9.7 of the Note Purchase Agreement, the Company has agreed
to cause the undersigned,             , a              organized under the laws
of              (the “Additional Guarantor”), to join in the Guaranty. In
accordance with the requirements of the Guaranty, the Additional Guarantor
desires to amend the definition of Guarantor (as the same may have been
heretofore amended) set forth in the Guaranty attached hereto so that at all
times from and after the date hereof, the Additional Guarantor shall be jointly
and severally liable as set forth in the Guaranty for the obligations of the
Company under the Note Purchase Agreement and Notes to the extent and in the
manner set forth in the Guaranty.

The undersigned is the duly elected              of the Additional Guarantor, a
subsidiary of the Company, and is duly authorized to execute and deliver this
Guaranty Supplement to each of you. The execution by the undersigned of this
Guaranty Supplement shall evidence its consent to and acknowledgment and
approval of the terms set forth herein and in the Guaranty and by such execution
the Additional Guarantor shall be deemed to have made in favor of the Holders
the representations and warranties set forth in Section 5 of the Guaranty.

[The Additional Guarantor hereby irrevocably appoints CT Corporation System,
with an office on the date hereof at 111 Eighth Avenue, New York, New York
10011, as its agent for the purpose of accepting service of any process within
the State of New York.] [THE FOREGOING TO BE ADDED ONLY IF EACH OF THE
ADDITIONAL GUARANTORS AND THE COMPANY IS A FOREIGN GUARANTOR]

 

E-2.2(a)-20



--------------------------------------------------------------------------------

Upon execution of this Guaranty Supplement, the Guaranty shall be deemed to be
amended as set forth above. Except as amended herein, the terms and provisions
of the Guaranty are hereby ratified, confirmed and approved in all respects.

 

E-2.2(a)-21



--------------------------------------------------------------------------------

Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Guaranty without making specific reference to this
Guaranty Supplement, but nevertheless all such references shall be deemed to
include this Guaranty Supplement unless the context shall otherwise require.

Dated:                  ,         .

 

[NAME OF ADDITIONAL GUARANTOR] By:

 

Its ACCEPTED AND AGREED: STERIS CORPORATION By:

 

Name:

 

Title:

 

 

E-2.2(a)-22



--------------------------------------------------------------------------------

FORM OF SUPPLEMENTAL NOTE PURCHASE AGREEMENT

STERIS CORPORATION

5960 HEISLEY ROAD

MENTOR, OHIO 44060-1834

As of             ,             

To Each of the Purchasers

Named in the Supplemental

Purchaser Schedule Attached Hereto

Ladies and Gentlemen:

Reference is made to that certain Note Purchase Agreement, dated as of May 15,
2015 between the Company and each of the Initial Purchasers named in Schedule A
attached thereto (as from time to time amended, amended and restated or
supplemented, the “Agreement”). Terms used but not defined herein shall have the
respective meanings set forth in the Agreement.

As contemplated in Section 2.3 of the Agreement, the Company agrees with each
Purchaser as follows:

A. Subsequent Series of Notes. The Company has authorized and will create a
Subsequent Series of Notes to be called the “Series      Notes.” Said
Series      Notes will be dated the date of issue; will bear interest (computed
on the basis of a 360-day year of twelve 30-day months) from such date at the
rate of     % per annum, payable semiannually in arrears on the      day of each
         and          in each year (commencing             ,         ) until the
principal amount thereof shall become due and payable and shall bear interest on
overdue principal (including any overdue optional prepayment of principal) and
premium, if any, and, to the extent permitted by law, on any overdue installment
of interest at the rate specified therein after the date due for payment,
whether by acceleration or otherwise, until paid; will be expressed to mature on
            ,         ; and will be substantially in the form attached to the
Agreement as Exhibit 1.5 with the appropriate insertions to reflect the terms
and provisions set forth above.

B. Purchase and Sale of Series      Notes. The Company hereby agrees to sell to
each Supplemental Purchaser set forth on the Supplemental Purchaser Schedule
attached hereto (collectively, the “Series      Purchasers”) and, subject to the
terms and conditions in the Agreement and herein set forth, each Series     
Purchaser agrees to purchase from the Company the aggregate principal amount of
the Series      Notes set opposite each Series      Purchaser’s name in the
Supplemental Purchaser Schedule at 100% of the aggregate principal amount. The
sale of the Series      Notes shall take place at the offices of Chapman and
Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 at 10:00 a.m.
Chicago time, at a closing the (“Series      Closing”) on             ,
        , or such other date as shall be agreed upon by the Company and each
Series      Purchaser. At the Series      Closing the Company will deliver to
each Series      Purchaser one or more Series      Notes registered in such
Series      Purchaser’s

 

EXHIBIT 2.3

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

name (or in the name of its nominee), evidencing the aggregate principal amount
of Series      Notes to be purchased by said Series      Purchaser and in the
denomination or denominations specified with respect to such Series     
Purchaser in the Supplemental Purchaser Schedule attached hereto against payment
of the purchase price thereof by transfer of immediately available funds for
credit to the Company’s account on the date of the Series      Closing (the
“Series      Closing Date”) (as specified in a notice to each Series     
Purchaser at least three Business Days prior to the Series      Closing Date).

C. Conditions of Series      Closing. The obligation of each Series     
Purchaser to purchase and pay for the Series      Notes to be purchased by such
purchaser hereunder on the Series      Closing Date is subject to the
satisfaction, on or before such Series      Closing Date, of the conditions set
forth in Section 4 of the Agreement, and to the following additional conditions:

(a) Except as supplemented, amended or superseded by the representations and
warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Agreement shall be
correct as of the Series      Closing Date and the Company shall have delivered
to each Series      Purchaser an Officer’s Certificate, dated the Series     
Closing Date certifying that such condition has been fulfilled.

(b) Each Guarantor shall have confirmed in writing that the Series      Notes
shall be guaranteed by the Affiliate Guaranty.

(c) Contemporaneously with the Series      Closing, the Company shall sell to
each Series      Purchaser, and each Series      Purchaser shall purchase, the
Series      Notes to be purchased by such Series      Purchaser at the
Series      Closing as specified in the Supplemental Purchaser Schedule.

D. Prepayments. The Series      Notes shall be subject to prepayment only
(a) pursuant to the required prepayments, if any, specified in clause (x) below;
and (b) pursuant to the optional prepayments permitted by Section 8.2 of the
Agreement.

(x) Required Prepayments; Maturity

[to be determined]

(y) Optional and Contingent Prepayments. As provided in Section 8.2 of the
Agreement.

E. Purchaser Representations. Each Series      Purchaser represents and warrants
that the representations and warranties set forth in Section 6.1 and 6.2 of the
Agreement are true and correct on the date hereof with respect to the purchase
of the Series      Notes by such Series      Purchaser.

F. Series      Notes Issued under and Pursuant to Agreement. Except as
specifically provided above, the Series      Notes shall be deemed to be issued
under, to be subject to and to have the benefit of all of the terms and
provisions of the Agreement as the same may from time to time be amended and
supplemented in the manner provided therein.

 

E-2.2(a)-2



--------------------------------------------------------------------------------

The execution hereof by the Series      Purchasers shall constitute a contract
among the Company and the Series      Purchasers for the uses and purposes
hereinabove set forth. By their acceptance hereof, each of the Series     
Purchasers shall also be deemed to have accepted and agreed to the terms and
provisions of the Agreement, as in effect on the date hereof.

 

STERIS CORPORATION By:

 

Its

 

Accepted as of

 

 

[VARIATION] By:

 

Its

 

E-2.2(a)-3



--------------------------------------------------------------------------------

INFORMATION RELATING TO SERIES      PURCHASERS

 

NAME AND ADDRESS OF SERIES      PURCHASER    PRINCIPAL AMOUNT OF
SERIES      NOTES TO  BE PURCHASED  

[NAME OF SERIES      PURCHASER]

   $                

 

(1) All payments by wire transfer of immediately available funds to:

with sufficient information to identify the source and application of such
funds.

 

(2) All notices of payments and written confirmations of such wire transfers:

 

(3) All other communications:

 

SCHEDULE A

(to Supplement)



--------------------------------------------------------------------------------

EXHIBIT A

SUPPLEMENTAL REPRESENTATIONS

The Company represents and warrants to each Series      Purchaser that except as
hereinafter set forth in this Exhibit A, each of the representations and
warranties set forth in Section 5 of the Agreement is true and correct as of the
date hereof with respect to the Series      Notes with the same force and effect
as if each reference to “Series      Notes” set forth therein was modified to
refer the “Series      Notes” and each reference to “this Agreement” therein was
modified to refer to the Agreement as supplemented by this Supplemental Note
Purchase Agreement. The Section references hereinafter set forth correspond to
the similar sections of the Agreement which are supplemented hereby:

 

EXHIBIT A

(to Supplement)



--------------------------------------------------------------------------------

FORM OF OPINION OF COUNSEL

TO THE COMPANY AND THE GUARANTORS

 

EXHIBIT 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

(DELIVERED TO PURCHASERS ONLY.)

 

EXHIBIT 4.4(b)

(to Note Purchase Agreement)